 



Exhibit 10.1
LICENSE AGREEMENT
EFFECTIVE AUGUST 1, 2007
NOTE: CERTAIN MATERIAL HAS BEEN OMMITTED FROM THIS AGREEMENT PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2. THE LOCATIONS OF THESE
OMISSIONS ARE INDICATED THROUGHOUT THE AGREEMENT BY THE FOLLOWING MARKINGS:
[***].

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              GLOSSARY OF TERMS     1  
1.
  GRANT OF LICENSE     8  
1.1
  License for Operations     8  
2.
  TERM     9  
3.
  FEES     10  
3.1
  Amount     10  
4.
  USE OF MARKS     10  
4.1
  Licensed Business Name     10  
4.2
  Other Communications     10  
4.3
  Use and Registration of Licensed Business Marks     10  
4.4
  Prosecution of Claims Relating to Licensed Business Name     10  
4.5
  Rights of the Parties     10  
4.6
  Injunctive Relief     11  
4.7
  Infringing Use     11  
4.8
  Good Will     11  
4.9
  Survival     12  
5.
  OPERATIONAL OBLIGATIONS OF LICENSEE     12  
5.1
  Performance Standards     12  
5.2
  Business Conduct     12  
5.3
  Hours of Operation     12  
5.4
  Pricing     13  
5.5
  Discount Policy     13  
5.6
  Customer Loyalty Programs     13  
5.7
  Customer Adjustment/Service     13  
5.8
  Employee Standards     13  
5.9
  Licensee’s Employees     13  
5.10
  Employee Compensation     14  
5.11
  Compliance with Labor Laws     14  
5.12
  Compliance with Law     14  
5.13
  Payment of Obligations     15  
5.14
  Licensee’s Obligations     15  
5.15
  Liens     15  
5.16
  Overseas Labor Sourcing     15  
5.17
  Preparer     15  
5.18
  Preparer’s Responsibilities     16  
5.19
  Licensee’s Guarantee to Customers     16  
5.20
  Quotation of Charges     16  
5.21
  Copies of Tax Returns; Taxpayers’ Files     16  
6
  LICENSED BUSINESS AREA     16  
6.1
  Locations     16  
6.2
  Existing Locations     20  
6.3
  Additional Locations     20  
6.4
  Right of First Opportunity for Other Sears Stores     20  

i



--------------------------------------------------------------------------------



 



             
6.5
  Improvements     20  
6.6
  Commencement of Operations     20  
6.7
  Condition of Licensed Business Area     21  
6.8
  Changes of Location/Remodeling     21  
6.9
  Electric/HVAC     22  
6.10
  Telephone Service     22  
6.11
  Telephone Numbers     23  
6.12
  Telephone Directory Listings     23  
6.13
  Access to Licensed Business Area     23  
6.14
  Effect of Store Leases     23  
6.15
  Waiver of Property Damages     23  
7
  PUBLIC COMMUNICATIONS     24  
7.1
  Licensee Advertising     24  
7.2
  Other Publicity     25  
7.3
  Forms     26  
8
  LICENSED BUSINESS EQUIPMENT     26  
8.1
  Licensee's Equipment     26  
8.2
  Licensee-Provided POS Terminal     26  
9
  TRANSACTION AND SETTLEMENT     26  
9.1
  Check Cashing     26  
9.2
  Charge Cards     28  
9.3
  Settlement     29  
9.4
  Licensee Reports     29  
9.5
  Company Audit Rights     29  
9.6
  Licensee Underreporting     30  
9.7
  Company Rights of Recoupment and Setoff     31  
10
  CONFIDENTIALITY; CUSTOMER INFORMATION        
10.1
  Confidential Business Information     31  
10.2
  Confidential Treatment and Use Restrictions     31  
10.3
  Licensee Customer Information     32  
10.4
  Company Customer Information     32  
10.5
  Equitable Relief     32  
10.6
  Post-Termination Obligation     32  
11
  RELATIONSHIP OF PARTIES     32  
12
  DEFENSE AND INDEMNITY     33  
12.1
  Defense     33  
12.2
  Indemnity     34  
12.3
  Survival     35  
13
  INSURANCE     35  
13.1
  Types of Insurance     35  
13.2
  No Cancellation Without Notice     37  
13.3
  Certificates     37  
13.4
  Expiration/Non-Renewal     37  
13.5
  No Waiver     37  
14
  TERMINATION     37  
14.1
  Termination of Store Locations     37  

ii



--------------------------------------------------------------------------------



 



             
14.2
  Termination of Company on Notice     37  
14.3
  Termination by Licensee on Notice     38  
14.4
  Termination After Opportunity to Cure     38  
14.5
  Termination on Store Closing or Casualty     39  
14.6
  Effect on Termination     39  
14.7
  Survivability     39  
15
  Assignment     39  
15.1
  Assignment by Licensee     39  
15.2
  Assignment by Company     39  
15.3
  Binding Nature     40  
16
  MISCELLANEOUS     40  
16.1
  Governing Law     40  
16.2
  Jurisdiction and Venue     40  
16.3
  Notices     40  
16.4
  Severability     41  
16.5
  No Waiver     41  
16.6
  Cumulative Rights     41  
16.7
  Construction     41  
16.8
  Survival     41  
16.9
  Entire Agreement; Modifications     41  
16.10
  Separate Counterparts     41  
 
            Schedule 1.1B     43   Schedule 3.1     44   Schedule 4.3A     45  
Schedule 6.1(f)     47   Schedule 6.2     48   Schedule 9.2A     1  

iii



--------------------------------------------------------------------------------



 



GLOSSARY OF TERMS

1.   “Additional Location” means any Designated Company Store added after the
Effective Date.   2.   “Authorized Services”

  (a)   tax preparation and filing services and any service or product related
thereto as offered by Licensee in Sears stores at any time prior to April 17,
2007, including:

  (i)   processing and financing customer balance due tax payments;     (ii)  
depositing, financing, transferring or otherwise handling customer tax refunds,
    (iii)   establishing or facilitating bank, savings, or investment accounts
that may be set up or funded with a customer’s tax refund or anticipated refund
proceeds (currently H&R Block Easy IRA’s, H&R Block Easy Savings Accounts, and
prepaid debit cards),     (iv)   products currently known as refund anticipation
loans, refund anticipation checks, and instant money advance loans (or similar
loans which may be offered under different names); and     (v)   any service
guarantee or extended warranty related to any of the foregoing including
Licensee’s Peace of Mind service guarantee,

  (b)   additional services and products not covered by subsection (a) above;
provided, however, that Company may prohibit Licensee from offering such
products or services within Company Stores but only as provided in this
subsection (b):

  (i)   Licensee shall provide Company a written notice of its intent to offer
any additional services and products by August 1 prior to the Tax Season during
which Licensee proposes to offer such services or products, including:

  A.   a full description of each service or product including its use,
operation, and value proposition to the consumer (sufficient to enable a person
who is knowledgeable in the service or product’s industry to distinguish it from
alternative services or products available in the industry);     B.   the
geographic scope of Licensee’s offering;     C.   the launch date and expected
duration of the offer; and     D.   a description of the target market for the
service or product.

  (ii)   Company may prohibit Licensee from offering such additional services
and products if Company provides Licensee written notice of its reason for such
prohibition within 30 days after its receipt of Licensee’s notice of its intent
to offer such the intended services and products, advising that Licensee’s
offering of such services or products would, in Company’s sole judgment:

1



--------------------------------------------------------------------------------



 



  A.   cause Company to breach a third-party contract requirement existing prior
to the date of Licensee’s notice (or a similar contract requirement in a
successor contract, enacted after the date of Licensee’s notice; provided,
however, that Company shall not enter into a successor contract that would
prohibit Licensee from offering a service or product that Licensee has been
authorized to offer in Company Stores in any of the five previous years); or    
B.   involve the offer or sale of competing merchandise or services otherwise
offered by Company.

  (iii)   In addition, Company may prohibit Licensee from offering additional
services and products if Company determines in its sole discretion that such
services or products would likely negatively affect the Sears brand, if Company
notifies Licensee in writing within 15 days after its receipt of notice from
Licensee of the intended offering of services and products of the specific
grounds for judging such service or product to have a likely effect of
negatively impacting the Sears brand. Licensee shall then have 15 days to modify
such service or product to address Company’s grounds for concern and if properly
addressed, such service or product may be offered in Company Stores and shall be
deemed an Authorized Service. In the event such concerns cannot be addressed in
Sears’ sole judgment, Licensee may not offer such product or service in Company
Stores. If Company does not prohibit Licensee from offering a service or
product, such service or product shall be deemed an Authorized Service. Company
acknowledges that it may not withhold its approval for the purpose of
negotiating any form of consideration or for any other reason, except as
specifically set forth above.     (iv)   This subsection (b) does not affect
other provisions of this Agreement that restrict Licensee’s offering or
performance of certain services and products, e.g., compliance with laws.

  (c)   Unless otherwise agreed in writing, Company retains the right to offer
additional services that are not related to tax preparation services in any
Company Stores at any time, even if Licensee is offering those same or similar
services; provided, however, that after the Effective Date, Company shall not
grant an exclusive right to any other licensed business to offer such services
if Licensee is offering those same or similar services.     (d)   The parties
acknowledge that if Licensee is prohibited from offering services or products
pursuant to subsection (b) above, Licensee shall no longer be obligated to tag
its advertisements of such prohibited services or products as provided in
Section 7.1, and Licensee may include a disclaimer in any advertising of the
unavailability of such service or product at the Company Stores as deemed
legally advisable by Licensee in Licensee’s sole discretion.

3.   “Block Plan” means a diagram submitted by Company to Licensee showing the
defined area of space to be provided by Company for the operation of the
Licensed Business in a Designated Company Store.

2



--------------------------------------------------------------------------------



 



4.   “Cardholder” means any person whose name is on the Credit Card or any
authorized user of such Credit Card.   5.   “Change in Control” means an asset
sale, merger, consolidation, or any other transaction or arrangement the effect
of which is that more than 50% of the total voting power entitled to vote in the
election of the board of directors of either party’s ultimate parent company is
held by a person or group other than the shareholders of such party, who,
individually or as a group, held at least 50% of such voting power immediately
prior to such event. For purposes of this definition:

  (a)   A “group” is two or more persons acting in coordination as a
partnership, limited partnership, syndicate, or other group for the purpose of
acquiring, holding, or disposing of securities of an issuer; and     (b)   A
party’s “ultimate parent company” is that entity that owns, or that combination
of entities that together own, directly or indirectly, at least 50% of the
ownership interest in the party, and that is not owned in turn by persons who
are dedicated jointly for the advancement of the business purposes of the party.

6.   “Check Cashing Fee” means the fee charged by Company for cashing loan
checks and refund anticipation checks bearing the name of Company’s authorized
tax preparation licensed business operator, issued by participating banks.   7.
  “Company Advertisements” means the national advertising activities that
Licensee shall engage in from December 1 through April 15 of each year during
the Term, using a Company tagline consistent with the tagline used prior to the
date hereof.   8.   “Company Confidential Business Information” means any
information, whether disclosed in oral, written, visual, electronic or other
form, that Company discloses or Licensee observes in connection with Licensee’s
performance under this Agreement that is (i) conspicuously marked or identified
at the time of disclosure as “Confidential” or “Proprietary,” (ii) disclosed in
other than written form which is confirmed in writing to Licensee as
confidential (with a description or summary of the information disclosed) within
seven days of disclosure, or (iii) would reasonably be deemed to be confidential
based on the facts as circumstances. Company Confidential Business Information
includes Company’s customer lists, business plans, strategies, forecasts and
analyses, financial information, employee and vendor information; software
(including documentation and code), hardware and system designs and protocols,
product and service specifications, purchasing, logistics, sales, marketing and
other business processes, and the terms and conditions of this Agreement.   9.  
“Company Customer Information” means all personal and demographic information
about individual Company’s customers gathered by Company in the operation of its
business, including names, addresses, and telephone numbers.   10.   “Company
Fees” means the fees Licensee shall pay to Company.   11.   “Company Marks”
means trademarks, service marks and trade names and Licensed Business Marks that
are exclusively owned by or licensed to Company or any of its

3



--------------------------------------------------------------------------------



 



    affiliates, other than the Licensed Business Name and Licensee Marks listed
on Schedule 4.3A.   12.   “Company Store” means any traditional Sears brand
full-line store locations primarily found in mall locations and the following
Sears Grand stores:

      Store Number   Location 1802  
Gurnee, IL
1813  
Pittsburgh Mills, PA
1818  
Rancho Cucamonga, CA
1822  
Cape Girardeau, MO
1828  
Las Vegas, NV
1831  
Thornton, CO
1847  
Austin, TX
1888  
West Jordan, UT

13.   “Confidential Business Information” means any information, whether
disclosed in oral, written, visual, electronic or other form, which either party
discloses or observes in connection with any performance under this Agreement.  
14.   “Credit Card” means each Sears Card or Third Party Credit Card.   15.  
“Customer” means any customer who becomes first known to Licensee as a result of
contact made through Licensee’s operation of the Licensed Business and who
subsequently purchases services from Licensee in the Licensed Business or in
another location during the same Tax Season.   16.   “Default” means any
circumstance described in Section 14.2 or Section 14.3 (as applicable) that
entitles a party to terminate the Agreement immediately upon delivery of written
notice of such termination to the other.   17.   “Designated Company Stores”
means the Company Stores listed on Schedule 1.1B, where Licensee will operate a
Licensed Business during the Tax Season.   18.   “Existing Location” means any
Designated Company Store where the Licensed Business was in operation either by
Licensee or another vendor prior to the Effective Date.   19.   “Forms” means
any or all customer contract forms, warranty or guarantee documentation and
other forms and materials.   20.   “Gross Sales” means fees collected from the
Licensed Business for all of Licensee’s Tax Services and Peace of Mind.   21.  
“Labor Laws” means all federal, state and local laws, ordinances rules and
regulations which Licensee shall comply with regarding its employees.   22.  
“Licensed Business” means the non-exclusive privilege of conducting and
operating a licensed business under this Agreement.

4



--------------------------------------------------------------------------------



 



23.   “Licensed Business Area” means the location within each Designated Company
Store where Licensee is authorized to operate the Licensed Business and the
specific business being conducted pursuant to the license granted under this
Agreement.   24.   “Licensed Business Marks” means the Licensed Business Name
and any other trademarks and service marks used in connection with the Licensed
Business that have been approved by both Company and Licensee.   25.   “Licensed
Business Name” means the name “H&R Block at Sears” under which Licensee shall
operate the Licensed Business in Designated Company Stores, excluding mall
locations.   26.   “Licensee Confidential Business Information” means any
information, whether disclosed in oral, written, visual, electronic or other
form, that Licensee discloses or Company observes in connection with Company’s
performance under this Agreement, that is (i) conspicuously marked or identified
at the time of disclosure as “Confidential” or “Proprietary,” (ii) disclosed in
other than written form which is confirmed in writing to Company as confidential
(with a description or summary of the information disclosed) within seven days
of disclosure, or (iii) would reasonably be deemed to be confidential based on
the facts and circumstances. Licensee Confidential Business Information includes
Licensee’s customer lists, business plans, strategies, forecasts and analyses,
financial information, employee and vendor information, software (including
documentation and code), hardware and system designs, and protocols, product and
service specifications, purchasing, logistics, sales, marketing and other
business processes, and the terms and conditions of this Agreement.   27.  
“Licensee Customer Information” means all personal and demographic information
about Licensee’s customers gathered by Licensee in the operation of the Licensed
Business, including names, addresses, telephone numbers and tax return
information.   28.   “Licensee Marks” means the trademarks, service marks and
trade names that are exclusively owned by or licensed to Licensee or any of its
affiliates listed on Schedule 4.3A, and excluding the Licensed Business Name.  
29.   “Licensee Owned Retail Territories” means the areas in which Licensee is
the direct provider of Tax Services under Licensee’s trademarks excluding
Licensee’s franchised territories.   30.   “Licensee POS Terminal” means a point
of sale terminal for processing credit and debit card transactions that Licensee
shall furnish at its expense.   31.   “Licensee’s Equipment” means all
furniture, fixtures and equipment necessary for the efficient operation of the
Licensed Business.   32.   “Marks” means Licensee Marks and Company Marks.   33.
  “Net Sales” means Gross sales from operation of the Licensed Business, less
taxes, returns, allowances or adjustments and discounts.

5



--------------------------------------------------------------------------------



 



34.   “New Client” means a paying client who did not have his or her individual
tax return prepared at any H&R Block office (company or franchise), and who was
not a user of any H&R Block digital tax preparation software or online product,
during the prior Tax Season.   35.   “Non-Peak Season” means the period from
February 16 through March 31 during each Tax Season.   36.   “Other Sears
Stores” means retail formats of Sears-branded stores other than Company Stores
and Sears Authorized Retail Dealer Stores that are in existence as of the
Effective Date..   37.   “Peace of Mind” means Licensee’s branded Peace of Mind
Extended Warranty Service offered to tax clients.   38.   “Peak Season” means
the periods from January 2-February 15 and April 1-April 30 during each Tax
Season.   39.   “RAC” means a refund anticipation check.   40.   “RAL” means a
refund anticipation loans.   41.   “Representatives” means each party’s
employees, directors, officers, agents and professional advisers, and each
party’s affiliates and their respective employees, directors, officers, agents
and professional advisors.   42.   “Sears Card” means a credit card issued with
branding using a Company Mark, such as a SearsCard®, Sears Premier Card®, Sears
MasterCard®, Sears Gold MasterCard®, Sears Premier Gold MasterCard®, and The
Great Indoors® Gold MasterCard®, with which a customer may tender payment for
the Authorized Services.   43.   “Shopping Mall” means a group of stores and
businesses facing a central system of walkways for pedestrians, surrounded by or
contiguous with a private, shared parking lot. For purposes of this Agreement,
shopping mall includes both malls where stores surround the central system of
pedestrian walkways, and “strip shopping centers,” where a line of stores faces
the parking areas, with the pedestrian walkway separating the stores and parking
areas.   44.   “Tax Classes” means the operation of income tax return
preparation training classes that Licensee has the option to conduct.   45.  
“Tax Promotion Period” means the period from December 26 through April 15 of
each year during the Term.   46.   “Tax Season” means the time period of January
2 through April 30 each year during the Term. If a Tax Season is identified to a
particular calendar year (e.g., Tax Season 2008), it means January 2 through
April 30 of that calendar year.   47.   “Tax Services” means the professional
tax preparation services provided by Licensee’s individual tax professionals.

6



--------------------------------------------------------------------------------



 



48.   “Term” means a three year period beginning on the Effective Date and
ending at the close of business on July 31, 2010. “Term” also includes any
renewal periods agreed under Section 2.1.

7



--------------------------------------------------------------------------------



 



LICENSE AGREEMENT
THIS LICENSE AGREEMENT (the “Agreement”) is entered into as of August 1, 2007
(the “Effective Date”), by Sears Holdings Management Corp., a Delaware
corporation, as agent for SEARS, ROEBUCK AND CO., a New York corporation
(“Company”), and H&R BLOCK SERVICES, INC., a Missouri corporation, operating H&R
Block offices through its wholly owned subsidiaries (“Licensee”).

    Company and Licensee hereby agree as follows:   1.   GRANT OF LICENSE

  1.1   License for Operations.

  (a)   License. Company grants Licensee the non-exclusive privilege of
conducting and operating, and Licensee shall conduct and operate a Licensed
Business to offer and sell the Authorized Services only to customers in the
United States and only through Designated Company Stores. Licensee shall be
permitted to conduct the Licensed Business at any time during the Tax Season or
such other times as may be mutually agreed to in writing by the parties.     (b)
  Tax Classes. Company additionally grants to Licensee the right at Licensee’s
option to conduct Tax Classes for the general public, but only in those
Designated Company Stores where the Company Store General Manager from time to
time authorizes the conduct of the Tax Classes. The amount and location of the
space to be utilized for the Tax Classes shall be determined solely by the
Company Store General Manager and such space shall be separate and distinct from
the space required under this Agreement for the operation of the Tax Service.
Terms related to the operation of Tax Classes in each location are to be agreed
to between Company Store General Manager and Block District Manager. The Tax
Classes shall be conducted under Licensee’s own name, and Company’s name will
not be used in connection therewith. Each Tax Class will operate for a period of
time determined by Licensee, but such period shall be completed no later than
mid-December of each year in which the Tax Classes are authorized.     (c)  
Licensee’s Franchisees. Licensee may operate the Licensed Business hereunder at
various Designated Company Stores through operators franchised by Licensee or
Licensee’s affiliates but only after Licensee has submitted such franchise
operated locations to Company for its approval. Licensee shall make the terms
and conditions of this Agreement known to all such franchise operators and
secure such franchise operators’ written agreement to comply with all the terms
and conditions hereof and to assume all of Licensee’s obligations hereunder in
the performance of the Licensed Business on Company’s premises. Licensee agrees
to include in any and all agreements with its franchisees a provision that
Licensee and its franchise operators acknowledge that Company is a third party

8



--------------------------------------------------------------------------------



 



      beneficiary of all Licensee’s rights and Licensee’s franchise operators’
obligations under the agreement between Licensee and its franchise operators
which directly or indirectly pertains to the control, protection, and
maintenance of Company’s trademarks, service marks, trade names, and the good
will pertaining thereto. Accordingly, Company shall have the right to require
compliance by Licensee’s franchise operators and to enforce directly against the
franchise operators all provisions of the agreement between Licensee and its
franchise operators which directly or indirectly pertain to Company’s third
party beneficiary rights hereunder. Such provisions shall pertain only to the
control, protection and maintenance of Company trademarks, service marks, trade
names, and the good will pertaining thereto, to the protection of the Designated
Company Stores and their premises, and to the preservation of customer
relationships in the Designated Company Stores, and are not to be construed as
granting Company any right or power to control the details of the daily
operation of the Licensed Business by Licensee’s franchise operators unrelated
to the control, protection and maintenance of Company trademarks, service marks,
and trade names, all of the rights and powers being retained exclusively by
Licensee or its franchise operators, as the case may be.              Licensee
shall closely monitor the operations of such franchise operators and take all
steps necessary to assure such franchise operators’ compliance with the terms
and conditions of this Agreement. If this Agreement is terminated for any reason
as to one or more Designated Company Store locations, then any agreement between
the Licensee and a franchise operator of Licensee to operate the Licensed
Business at such location shall also terminate simultaneously and neither
Licensee nor Licensee’s franchise operators shall be entitled to damages, if any
as a result of such termination. Notwithstanding the foregoing, Licensee shall
at all times continue to be fully and primarily responsible and liable to
Company for the faithful performance of all the terms and conditions of this
Agreement by Licensee’s franchisees.     (d)   No Representations. Neither party
makes any promises or representations whatsoever as to the potential amount of
business either party can expect at any time from the operation of the Licensed
Business. Each party is solely responsible for any expenses it incurs related to
this Agreement, including expenses for hiring additional employees or for
acquiring additional facilities or equipment.

2.   TERM

  2.1   This Agreement shall be effective throughout the Term unless terminated
earlier under another provision of this Agreement. Following the Expiration
Date, this Agreement may be renewed for successive one year terms upon mutual
written agreement of both parties.

9



--------------------------------------------------------------------------------



 



3.   FEES

  3.1   Amount. Licensee shall pay Company Fees as described in Schedule 3.1.

4.   USE OF MARKS

  4.1   Licensed Business Name. Licensee shall operate the Licensed Business
under the Licensed Business Name or such other name as mutually agreed to by the
parties. Licensee shall not use any Company Marks, except Licensee may use
“Sears” as part of the Licensed Business Name, in a manner approved by Sears, in
communications to customers and prospective customers of the Licensed Business,
and to identify the Designated Company Store where the Licensed Business is
located. In this regard, any exterior signage of the Designated Company Stores
that identifies the Licensed Business shall use the Licensed Business Name.
Notwithstanding the above, inside each Designated Company Store, in any mall
location, and in the general conduct of the Licensed Business, Licensee shall be
free to use forms, other materials and operations not referring to or using the
Company name.     4.2   Other Communications. Except as permitted in Section 4.3
and for purposes of disclosure to the U.S. Securities and Exchange Commission,
or as otherwise specifically approved by Company, Licensee shall not use the
Company Marks for any other purpose, either orally or in writing, including use
on any letterhead, checks, business cards, or contracts. Licensee will make all
communications with persons or entities other than customers or potential
customers of the Licensed Business only in Licensee’s own name.     4.3   Use
and Registration of Licensed Business Marks. Both Company and Licensee may
jointly use the Licensed Business Name and Licensed Business Marks, and each
party shall pre-approve any proposed Licensed Business Mark, other than the
Licensed Business Name, which incorporates the Licensee Marks or trademarks,
service marks or trade names owned by or licensed to the other party. Company
acknowledges and will not contest or challenge Licensee’s exclusive ownership of
the Licensee Marks and Licensee acknowledges and will not contest Company’s or
its affiliates’ exclusive ownership of Company Marks. Upon expiration or
termination of this Agreement, each party shall immediately stop using all marks
of the other party unless such post termination use is specifically authorized
in this Agreement.     4.4   Prosecution of Claims Relating to Licensed Business
Name. Neither party may prosecute or otherwise pursue any claim against any
third party for infringement or misappropriation of the Licensed Business Name
without the prior written consent of the other party, and such other party may
withhold or condition its consent in its reasonable, good faith discretion.    
4.5   Rights of the Parties. Neither party shall register or attempt to register
any Mark of the other party. Each party shall execute all documents the other
party or its affiliates requests to confirm such party’s or its affiliates’
ownership interest in any Licensed Business Marks or Marks of that party.
Nothing in this Agreement

10



--------------------------------------------------------------------------------



 



      shall be construed to bar either party or its affiliates from protecting
its rights in its Marks against infringement or misappropriation by any party or
parties, including the other party, or from claiming rights in any intellectual
property other than that as to which ownership is expressly provided for in this
Agreement.     4.6   Injunctive Relief. Licensee acknowledges that the Company
Marks possess a special, unique and extraordinary character, which makes it
difficult to assess the monetary damage Company or its affiliates would sustain
in the event of unauthorized use, and Licensee agrees that in the event of
breach of this Section 4 by Licensee, there would be no adequate remedy at law
and preliminary or permanent injunctive relief would be appropriate.        
     Company acknowledges that the Licensee Marks possess a special, unique and
extraordinary character, which makes it difficult to assess the monetary damage
Licensee or its affiliates would sustain in the event of unauthorized use, and
Company agrees that in the event of breach of this Section 4 by Company, there
would be no adequate remedy at law and preliminary or permanent injunctive
relief would be appropriate.     4.7   Infringing Use. Each party shall notify
the other party in writing by certified mail, return receipt requested, within
five business days after it has knowledge of any infringement, misuse, dilution,
acts of unfair competition or damaging acts related to the other party’s Marks
or any names, symbols, emblems, designs or colors which would be confusingly
similar in the minds of the public to the other party’s Marks, as well as any
other patent, trademark, trade secret, service mark, trade name, trade dress,
copyright, domain name, right of publicity or other intellectual property right
in any way related to or affecting the Authorized Services. The other party or
its affiliates may, at its sole expense, take such action as it determines, in
its sole discretion, is appropriate. Each party shall cooperate and assist in
such protest or legal action at the affected party’s or its affiliates’ expense.
Neither party shall undertake any protest or legal action with respect to any
Mark of the other party without first securing the other party’s written
permission to do so. For the purposes of this section, expenses shall include
reasonable attorneys’ fees and costs. All recovery in the form of legal damages
or settlement shall belong to the party bearing the expense of such protest or
legal action.     4.8   Good Will. Licensee recognizes the substantial good will
associated with any and all Company Marks as described in this Section and
acknowledges that all rights therein, and good will pertaining thereto, belong
to Company or its affiliates. Licensee further acknowledges that all use of the
Company Marks by Licensee shall inure to the benefit of Company and will not
impair the validity or good will associated with the Company Marks.        
     Company recognizes the substantial good will associated with any and all
Licensee Marks as described in this Section and acknowledges that all rights
therein, and good will pertaining thereto, belong to Licensee or its affiliates.
Company further acknowledges that all use of the Licensee Marks by Company

11



--------------------------------------------------------------------------------



 



      shall inure to the benefit of Licensee and will not impair the validity or
good will associated with the Licensee Marks.     4.9   Survival. This
Section 4, except for Section 4.1 and the last two sentences of Section 4.3
survives the expiration or termination of this Agreement.

5.   OPERATIONAL OBLIGATIONS OF LICENSEE

  5.1   Performance Standards. Licensee acknowledges that it has procedures and
policies setting minimum standards of quality, performance and customer service.
Upon request, Licensee shall provide copies of relevant policies and Licensee
shall immediately advise Company of any proposed changes in its standards that
would reasonably be expected to negatively impact Company. Without limiting
Licensee’s obligations under Section 5.8, Licensee shall observe no less than
its minimum standards of quality, performance and customer service. Company may
visit the Licensed Business area at any reasonable time during business hours to
verify Licensee’s compliance with its standards of quality, performance and
customer service.              Licensee shall conduct its operations in a
courteous and efficient manner and shall present a neat, business-like
appearance, including following Licensee’s dress code. Licensee and its
Franchisees shall abide by all safety and security rules and regulations of
Company in effect from time to time.     5.2   Business Conduct. Licensee shall
also conduct its operations in an honest and ethical manner at all times, and in
accordance with the level of professional care customarily observed by highly
skilled professionals rendering services similar to those offered through the
Licensed Business. In dealing with Company associates and Company customers,
Licensee shall adhere to the highest ethical standards.     5.3   Hours of
Operation. Licensee shall staff and keep the Licensed Business open for business
and operated during the same business hours that the Sears retail store is open
for business during Peak Season. During Non-Peak Season, the Licensed Business
shall be open for business and operated a minimum of 42 hours per week, except
that if Licensee operates a tax office within one mile of a Company Store with a
Licensed Business, the Licensee shall keep the Licensed Business in such Company
Store staffed and open for business and operated at least the same hours as such
nearby Licensee tax office. Furthermore, if at the end of the Tax Season of any
year during the Term, the change in the number of Licensee’s completed and paid
tax preparation returns during the Non-Peak Season in the Licensed Business as
compared to the same period in the preceding year is three percent or more worse
than the change in Licensee’s complete and paid tax preparation returns in the
Licensed Business during the entire Tax Season from the preceding year, Licensee
shall resume open hours that coincide with Company’s store open hours during the
Non-Peak Season in all Tax Seasons remaining in the Term. For example, if
Licensee’s completed and paid returns from locations under this Agreement in Tax
Season 2008 rose two percent from Tax Season 2007, but Licensee’s completed and
paid returns during the Non-Peak Season in Tax Season 2008 declined by one
percent from the same year earlier

12



--------------------------------------------------------------------------------



 



      period, then Licensee must reinstate full Sears store hours in all
Licensee offices operated under this Agreement in all periods of Tax Seasons
2009 and 2010. Notwithstanding the foregoing, the Licensed Business shall not be
required to be open for business and operating during any period that the
Company Store is closed.     5.4   Pricing. Company has no right or power to
control the prices at which Licensee offers Authorized Services in the Licensed
Business. Such right and power is retained by Licensee, but Licensee may, at its
option, participate in Company’s national store-wide sales and merchandise price
off events.     5.5   Discount Policy. Licensee and Company shall cooperate to
offer a Company employee discount for Authorized Services through Licensee’s
Employer Solutions Program. Company shall also use reasonable business efforts
to enable Licensee to communicate, at Licensee’s expense, the availability of
the discount to Sears Holdings employees and its affiliates through W-2 inserts
and messages.     5.6   Customer Loyalty Programs. Licensee may, in its
discretion, accept certificates and coupons relating to customer loyalty
programs that may from time to time be operated by Company. Company will provide
Licensee with a list of all such loyalty programs and procedures for handling
them. If Licensee agrees to accept any such certificates, Company shall
reimburse Licensee for the face amount of all such certificates and coupons
accepted, if Licensee has followed the prescribed procedures.     5.7   Customer
Adjustment/Service. Licensee maintains a general policy of “Satisfaction
Guaranteed” and also maintains a “Standard Guarantee” (as described in
Section 5.19) to customers and shall promptly handle all complaints of and
controversies with customers arising out of the Licensed Business in accordance
with Licensee’s policies. Licensee shall maintain files of customer complaints
and their disposition in accordance with its standard procedures and, consistent
with applicable laws and upon reasonable request, make the files available to
Company.     5.8   Employee Standards. Licensee shall employ all management and
other personnel needed to efficiently operate the Licensed Business and to
comply with all laws and regulations. Licensee shall operate the Licensed
Business solely with Licensee’s employees, and not by using independent
contractors, sub-contractors, sub-licensees or other workers not directly
employed by Licensee, except for Franchisees permitted under Section 1.1(c) and
certain temporary workers who obtained through an agency who are subject to
Licensee’s policies.     5.9   Licensee’s Employees. Licensee has no authority
to employ persons on behalf of Company. No employees of Licensee will be deemed
to be employees of Company. Licensee has exclusive control over its labor and
employee relations policies, and its policies relating to wages, hours, or
working conditions of its employees. Licensee shall include in its policies all
applicable restrictions and requirements of this Agreement that pertain to
Licensee’s operations or the conduct of its personnel. Licensee has the
exclusive right to hire, transfer,

13



--------------------------------------------------------------------------------



 



      suspend, lay off, recall, promote, assign, discipline, adjust grievances
and discharge its employees. But Company may request at any time, subject to
applicable law, that Licensee remove from the Licensed Business any employee of
Licensee, any employee of a Franchisee, or any Franchisee, who is objectionable
to Company because of risk of harm or loss to the health, safety or security of
Company’s customers, employees or merchandise, whose manner impairs Sears’
customer relations, or who fails to follow Licensee’s employment policies. If
Company objects to any of Licensee’s or any Franchisee’s employees, or any
Franchisee, and Licensee decides not to remove such person, Company may
terminate any affected location immediately upon written notice to Licensee.    
         During the term of this Agreement and for 90 days after termination or
expiration thereof, neither party shall solicit or offer employment (other than
through advertisements of general circulation) to any person who was an employee
at a District Manager level or above of the other party.     5.10   Employee
Compensation. Each party shall timely pay and is solely responsible for so
paying, for all compensation of its employees and shall make all necessary
deductions and withholdings from its employees’ compensation. Each party shall
timely pay, and is solely responsible for so paying or contesting in good faith
all contributions, taxes and assessments, withholdings and all other
requirements of Federal Social Security, Federal and state unemployment
compensation, and Federal, state and local income tax laws on all compensation
of its employees.     5.11   Compliance with Labor Laws. Licensee and Company
shall comply with any other contract and all Federal, state and local laws,
ordinances, rules and regulations regarding its employees, including minimum
compensation, overtime and equal opportunities for employment, and specifically
including the Federal Civil Rights Acts, Age Discrimination in Employment Act,
Occupational Safety and Health Act, the Federal Fair Labor Standards Act, and
the Americans with Disabilities Act, whether or not Licensee or Company, as
applicable, is otherwise exempt from these acts because of its size or the
nature of its business or other reason.     5.12   Compliance with Law.        
(a) Licensee Compliance with Law. Licensee shall obtain all permits and licenses
that are required under any Federal, state, or local law, ordinance, rule or
regulation for Licensee’s operation of the Licensed Business. Licensee shall
comply and bear all costs associated with all applicable Federal, state and
local laws, ordinances, rules and regulations, including rules and regulations
of the Federal Trade Commission and those under the Americans with Disabilities
Act in the operation of the Licensed Business. Licensee represents and warrants
that Licensee and all of its suppliers, subcontractors and agents involved in
the production or delivery of Authorized Services will strictly adhere to all
applicable laws, regulations, and prohibitions of the United States and all
countries where the Authorized Services are performed regarding the operation of
their production facilities and their business and labor practices, including
those concerning the

14



--------------------------------------------------------------------------------



 



      working conditions, wages and minimum age of the work force. Licensee
further represents and warrants that the Authorized Services will not be
performed, in whole or in part, by convict or forced labor.         (b) Company
Compliance with Law. Company shall comply with all Federal, state or local laws,
rules, ordinances and regulations and obtain all permits and licenses that are
required under any Federal, state, or local law, ordinance, rule or regulation,
including those under the Americans with Disabilities Act which are directly
related to Licensee’s operation of the Licensed Business in Company’s stores.
Company shall bear all costs associated with all applicable Federal, state and
local laws, ordinances, rules and regulations, including rules and regulations
of the Federal Trade Commission in the operation of its business.     5.13  
Payment of Obligations. Licensee shall pay all license fees, business, use,
sales, gross receipts, income, property or other applicable taxes or assessments
that are charged or levied due to any act performed in connection with the
Licensed Business, excluding, however, taxes and assessments on Company’s income
from Company Fee or applicable to Company’s property. Licensee shall promptly
pay all its obligations, including those for labor and material, and shall not
allow any liens to attach to Company’s property due to Licensee’s failure to pay
such obligations.     5.14   Licensee’s Obligations. Neither party shall make
any purchase or incur any obligation or expense in the name of the other party
without such party’s prior written consent.     5.15   Liens. Licensee shall not
allow any liens, claims or encumbrances to attach to any Designated Company
Stores due to any obligation of Licensee or its Franchisees. If any lien, claim
or encumbrance so attaches or is threatened, Licensee shall immediately take all
necessary action to cause such lien, claim or encumbrance to be satisfied and
released, or Company may either terminate this Agreement or charge Licensee or
withhold from the sales receipts retained under Section 9.3 all expenses,
including attorneys’ fees, incurred by Company in removing or resolving such
liens or claims.     5.16   Overseas Labor Sourcing. Licensee shall not engage
in the performance of professional tax preparation services outside of the
United States for customers of the Licensed Business without prior written
notice to Company.     5.17   Preparer. The name “H&R Block” or the name of the
Licensee affiliate which is the preparer of the tax return, which name shall
include “H&R Block,” shall be placed upon each return prepared by the Licensee
as the “preparer” of the return and the signature line on the return shall be
completed in such form as will comply with Internal Revenue Service rules,
instructions and practices. Licensee shall not use the name “Sears” nor allow it
to appear in any manner on any tax returns prepared by Licensee.

15



--------------------------------------------------------------------------------



 



  5.18   Preparer’s Responsibilities. Licensee shall advise each of its tax
return preparers of the preparer’s responsibilities under the Internal Revenue
Code and applicable regulations accordingly to standard training methods.    
5.19   Licensee’s Guarantee to Customers. Licensee shall make available to each
of its customers at the Licensed Business the guarantee that if Licensee makes
any error in preparing a client’s tax return that costs them interest or penalty
on additional taxes due, while Licensee does not assume the liability for the
additional taxes, Licensee will pay the resulting interest and penalty. Under no
circumstances will Sears assume, be liable for or pay any penalties, interest,
assessment or claims of any kind arising out of any actual or alleged error or
omission in any tax return prepared by Licensee.     5.20   Quotation of
Charges. All charges for the Tax Services will be quoted to the customer during
the interview. Licensee shall not charge customers for estimates or quotes for
tax preparation services. However, Licensee shall not be prevented from charging
customers for selected tax services that require the preparation of estimated
tax return information for the customer or other tax advice.     5.21   Copies
of Tax Returns; Taxpayers’ Files. Licensee agrees that it will retain copies of
all tax returns prepared by it in such manner and for such period of time as is
consistent with Licensee’s maintenance of tax returns prepared for Licensee’s
retail customers outside of the Licensed Business. Licensee shall at all times
retain sole rights to its customers files.

6.   LICENSED BUSINESS AREA

  6.1   Locations.

  (a)   Company grants Licensee a right of first opportunity to operate a
Licensed Business in any Company Store in which Company decides to make space
available for a tax preparation services business. In extending such right to
Licensee, Company shall provide a list to Licensee by June 1 each year during
the Term containing (i) each Company Store and the location of such Company
Store, (ii) whether each Company Store is available for a tax preparation
licensed business, or if not available for a tax preparation licensed business,
the reason for such unavailability, and (iii) the location and area of the space
intended to be made available to Licensee for the Licensed Business.        
Company’s list provided above shall make available to Licensee a right to
operate a Licensed Business in 100% of Company Stores in which Company has space
available, in its sole business judgment, for a tax preparation services
licensed business office. If any Company Store is omitted from Company’s list
due to unavailability of space, Company will, at Licensee’s request, discuss
with Licensee the store’s space constraints and any alternatives that might
enable Company to find space

16



--------------------------------------------------------------------------------



 



      available for the Licensed Business in that store. Except as otherwise
provided herein, Licensee agrees to operate the Licensed Business, during each
Tax Season during the Term, [***] . Licensee shall notify Company of the Company
Stores where Licensee and Licensee’s franchisees shall operate the Licensed
Business during the Tax Season (the Designated Company Stores), and such
Designated Company Stores shall be set forth in a Schedule 1.1B no later than:
(i) August 1 prior to the start of the Tax Season, or (ii) if Company does not
provide the list by June 1, the date that is 60 days after the date Licensee
receives such list from Company. Licensee and Licensee’s franchisees must elect
to accept such location by August 1 (or such later date as is 60 days after the
date License received such list from Company), or Company will be free to grant
another firm (tax preparation services or otherwise) the right to operate a
Licensed Business in that store, in lieu of Licensee; provided, however, that in
the event such location is not identified to Licensee as being available by
August 1, Company may not grant another tax preparation firm the right to
operate in that store that Tax Season and such store will be available to
Licensee the subsequent Tax Season. Once declined (except as provided above),
the right of first opportunity is lost to Licensee as to the offered store for
the remainder of the Term. The commitment of Licensee set forth in Section
6.1(a) applies only to Licensee Owned Retail Territories and only to Company
Stores. Licensee shall offer the opportunity to its Franchisees to offer
Authorized Services at Company Stores in such Franchisee’s territories, but
Licensee does not guarantee or warrant that any, or any certain number of
Franchisees, will do so.     (b)   Notwithstanding the provisions of
Section 6.1(a) of this Agreement, Licensee shall be obligated to place on the
list of Designated Company Stores any Company Store at which Licensee completed
(and received payment for) [***] during the immediately preceding Tax Season.
Company shall be obligated to place on the list of available Company Stores, any
Company Store at which Licensee completed (and received payment for) at least
[***] , except Company Stores closed under Section 14.5 and Company Stores that
have been remodeled or reconstructed, with the result that there is not
available space for the Licensed Business (or for any other licensed business
that requires a similar amount of space as the Licensed Business requires).    
(c)   Notwithstanding the provisions of Section 6.1(a) of this Agreement,
Licensee shall not be required to operate the Licensed Business at any Company
Store at which Licensee did not complete (and receive payment for) [***] . Such
preceding Tax Season must be no earlier than Tax Season 2008. By way of example,
[***] . Locations at which Licensee does not operate the Licensed Business under
this Section 6.1(c) shall nevertheless count toward the [***] requirement of
Section 6.1(a).

17



--------------------------------------------------------------------------------



 



  (d)   Licensee may decide to open a location offering Authorized Services in a
public concourse of any Shopping Mall where Company operates a Company Store (a
“Mall Location”) only if:

  (i)   Company has notified Licensee that it cannot provide Licensee space
meeting the requirements of this Agreement; or     (ii)   Company has advised
Licensee that it has space meeting the requirements of this Agreement for
Licensee, but Licensee nevertheless decides to open a location offering
Authorized Services in a Mall Location.

            If either of these events occurs, Licensee shall arrange to lease
the Mall Location for the Tax Season and the Mall Location will be operated by
Licensee within the terms of this Agreement, as applicable, including receiving
Company Fees. If the Mall Location is brought under the terms of this Agreement,
[***] . Company shall notify Licensee in writing within thirty days after
Company receives written notice from Licensee that Licensee intends to open a
Mall Location whether it will bring that location under the terms of this
Agreement. If Company does not notify Licensee in writing that it will has
exercised such option to bring the location under the terms of this Agreement,
Licensee shall be free to provide Authorized Services from such location without
any obligation to Company hereunder. In addition to the right of Licensee to
establish Mall Locations as set forth herein, the parties will cooperate with
one another to transition locations from inside Company stores to Mall Locations
as appropriate and depending on the availability and suitability of Mall
Locations. [***] .     (e)   Any Mall Location operated under subsection (ii) of
Section 6.1(d) which Company elects to bring under the terms of this Agreement
that exceeds [***] shall be handled as follows: [***] . Company shall notify
Licensee in writing within thirty days after Company receives written notice
from Licensee that Licensee intends to open a Mall Location whether it will
bring that location under the terms of this Agreement.     (f)   Company shall
provide space for the operation during the Tax Season within each Designated
Company Store covered by this Agreement in accordance with the specifications in
Schedule 6(f). Such space shall be used solely for the conduct of the Licensed
Business during the Tax Season. In the event Company does not provide space
meeting the specifications on Schedule 6.1(f) in all material respects
(including, but not limited to the size of the tax service office), Licensee
shall provide written notice to the Company Store Manager of such deficiencies.
Company shall promptly commence cure of any such deficiencies and shall
thereafter work to cure such completion in as expeditious a manner as is
reasonably possible under the circumstances. In the event that Company does not
correct such failure or promptly commence to cure

18



--------------------------------------------------------------------------------



 



      within a reasonable period of time, then Licensee may withdraw from the
locations at which Company does not comply without further liability by either
party to the other. Any location from which Licensee withdraws pursuant to this
Section shall nevertheless be included in the calculation required by
Section 6.1(a) for the then-occurring (or next succeeding, if withdrawal occurs
outside of a Tax Season) Tax Season as if such office were still being operated
as part of the Licensed Business.     (g)   Company shall not at any Designated
Company Store provide space or permit operations or advertising by any other tax
preparation services provider, except as set forth below. This prohibition shall
also apply to any Company Store that is located at or adjacent to any Mall
Locations where Licensee operates the Licensed Business under Sec. 6.1(d).
However, if Licensee terminates a Licensed Business located in a Designated
Company Store or ceases operations at any Mall Location (and does not enter into
a Designated Company Store within such mall), and so long as Licensee’s
termination of the location was not based on Company’s failure or default under
Section 14.3 or 14.4, Licensee shall have no further rights with respect to such
location during the Term and Company may offer or contract with any other party
to operate a tax preparation business in that Designated Company Store.     (h)
  The costs associated with preparing and constructing the Licensed Business
Area shall be divided between the parties as set forth on Schedule 6.2.

  6.2   Existing Locations. For any Designated Company Stores listed on
Schedule 1.1B, wherein the Licensed Business was in operation on or before the
Effective Date, the Licensed Business shall continue to be located in the areas
where it is located on the Effective Date, subject to the other terms of this
Agreement (including Section 6.8).     6.3   Additional Locations. For any
Additional Location, Company shall submit no later than June 1 to Licensee a
Block Plan complying with the specifications of Section 6.1. The space will be
comparable in size to the locations occupied by Licensee in existing stores in
that particular format. Licensee is solely responsible for providing final plans
for the Licensed Business area in the Additional Locations. The expense of
preparing the initial space assigned to the Licensed Business in the Additional
Location will be divided between the parties as described on Schedule 6.2. All
improvements or installations that vary from Company’s standard specifications
will be at Licensee’s sole expense.     6.4   Right of First Opportunity for
Other Sears Stores. Company shall grant Licensee a right of first opportunity to
operate a Licensed Business in all Other Sears Stores in which Company decides
to make space available for a tax preparation services business, and Licensee
may agree to operate a Licensed Business in any such Other Sears Stores;
provided the parties can successfully negotiate a contract governing such
Licensed Business. If Licensee does not elect to accept such

19



--------------------------------------------------------------------------------



 



      location by August 1 (or such later date as is 60 days after the date
License received the list of Other Sears Stores), Company will be free to grant
another firm (tax preparation services or otherwise) the right to operate a
Licensed Business in that store, in lieu of Licensee; provided, however, that in
the event such location is not provided to Licensee by August 1, Company may not
grant another firm the right to operate in that store and such Other Sears Store
will be available to Licensee the subsequent Tax Season. Once declined, the
right of first opportunity is lost to Licensee as to the offered store for the
remainder of the Term, unless Company failed to provide such location to
Licensee by August 1, in which case Licensee shall have the right of first
opportunity the subsequent Tax Season.     6.5   Improvements. All permanent
improvements to the Licensed Business Area become the Company’s property at the
expiration or termination of this Agreement. At the expiration or termination of
this Agreement, or if Licensee vacates or abandons the Licensed Business,
Licensee shall convey to Company, without charge, good title to such
improvements free from all liens, charges, encumbrances and rights of third
parties.     6.6   Commencement of Operations. Company shall make the Licensed
Business Area available to Licensee in accordance with the specifications of
Schedule 6.1(f) within six days prior to the commencement of Tax Season (or
10 days prior to commencement of the Tax Season, for Designated Company Stores
where the Licensed Business will be operated in permanent, built-in offices),
and Licensee shall have the Licensed Business fully operational at each
Designated Company Store by the start of the Tax Season provided, however that
Company has made the Licensed Business Area ready for Licensee as provided
above. If either party fails to comply with the timeline set forth above, the
other party may, at its option, terminate the location from this Agreement and
have no further obligation to the other party, in which case the party who
failed to comply with the timeline shall reimburse the other party within ten
days after receipt of an invoice for any cost of constructing the Licensed
Business Area and of restoring the space back to its condition immediately
before the start of construction.     6.7   Condition of Licensed Business Area.
Licensee shall, at its expense, keep the Licensed Business Area in a thoroughly
clean and neat condition and shall maintain Licensee’s Equipment in good order
and repair. Company shall provide routine janitorial service in the Licensed
Business Area, consistent with the janitorial services regularly performed in
the Designated Company Store. Occupying more than the space allocated by the
Block Plan, and failure to withdraw from such additional, unallocated space
within 24 hours after receiving written notice from Company, is grounds for
termination of the Licensed Business at a Designated Company Store, or for
termination of this Agreement if the uncorrected situation exists at multiple
Designated Company Stores.     6.8   Changes of Location/Remodeling. Company
shall provide the Licensed Business Area consistent with the specifications set
forth in Schedule 6.1(f). Company has the right, in its sole discretion, to
change the location, dimensions and amount of

20



--------------------------------------------------------------------------------



 



      area of the Licensed Business from time to time during the Term, in
accordance with Company’s judgment as to what best serves the general good of
the Designated Company Stores; provided, however that Licensee may refuse such
relocation and such location shall nevertheless count toward the requirements of
Section 6.1(a). The specifications for any such relocated Licensed Business Area
shall be as set forth in Schedule 6.1(f). However, Company shall use reasonable
efforts not to change the location during Tax Season. If Company changes a
location during Tax Season, Company shall place signage acceptable to Licensee
notifying customers of such change and directing them to the new location. If
Company decides to change the location of the Licensed Business during the Tax
Season, Company shall move Licensee’s Equipment to the new location and prepare
the new space for occupancy by Licensee and the expense will be borne solely by
Company. If Company decides to change the location of the Licensed Business
outside of the Tax Season, Company shall move Licensee’s Equipment to the new
location and prepare the new space for occupancy by Licensee and the expense
will be allocated between the parties as described on Schedule 6.2. If Licensee
initiates or requests a change in location, dimensions or amount of space,
Licensee shall bear all expense of moving Licensee’s Equipment and the parties
will share the expense of preparing the new space for occupancy as described on
Schedule 6.2.         If Licensee agrees that a Licensed Business Area should be
remodeled and subsequently terminates or abandons the Licensed Business Area
prior to the date Company has made such area ready for occupancy by Licensee,
Licensee shall reimburse Company for all Company’s costs incurred in planning,
preparing, constructing and improving the Licensed Business Area, including the
cost to restore such area to its condition immediately prior to the commencement
of construction.     6.9   Electric/HVAC. Company shall furnish, at reasonable
hours, and except as otherwise provided, without expense to Licensee, reasonable
heat, light, air conditioning and electric power for the Licensed Business as
described in more detail in Schedule 6.1(f), except when prevented by strikes,
accidents, breakdowns, improvements and repairs to the heating, lighting and
electric power systems or by other causes beyond Company’s control. Company will
not be liable for any injury or damage whatsoever that may arise from Company’s
failure to furnish such heat, light, air conditioning and electric power,
regardless of the cause of such failure. Licensee expressly waives all claims
for such injury or damage.     6.10   Telephone Service. Company shall provide a
single Direct Inward Dial number for the Licensed Business Area in each
Designated Company Store and Company shall bear the cost of outbound local and
toll-free calls and compatible phone hardware for Licensee. Company shall pay
the entire cost of the installation of the telephone equipment necessary to
provide such service. If Licensee requires additional phone lines to be
installed in a Licensed Business Area, Licensee shall arrange with the
appropriate telephone company for such installation and all installation costs
and monthly service associated with any such additional phone

21



--------------------------------------------------------------------------------



 



      lines are to be paid by Licensee. Licensee shall arrange with the
appropriate telephone company for direct billing to Licensee of all long
distance calls made in the Licensed Business location. Notwithstanding the
foregoing, Licensee may install and maintain, at its own cost and expense, one
or more separate data lines to be used solely for the purpose of transmitting
sales and other data from the Licensed Business location to Licensee’s own
computer data system. Licensee shall arrange with the appropriate telephone
company for such installation, and all installation costs, local or long
distance charges, and monthly service fees associated with any such additional
data lines are to be paid by Licensee. Licensee shall arrange with the
appropriate telephone company for direct billing to Licensee of all charges
associated with the data lines in the Licensed Business locations. The access
numbers for such data lines shall not be advertised, publicized or otherwise
disclosed to customers of the Licensed Business. Upon expiration or termination
of this Agreement, Licensee shall retain ownership of the telephone numbers
associated with the data lines but shall immediately notify the telephone
company to terminate service on the data lines at each Licensed Business
location.              Licensee has implemented an internal policy to establish
the number of telephone lines required in a tax office based upon the number of
returns prepared in that office in the prior Tax Season. Company agrees to make
telephone service available based upon Licensee’s policy, which is as follows:

      Number of Tax Returns   Number of Lines Needed
Less than 750
  1 main listed line
 
   
751 – 1,500
  1 main listed line, 1 hunting line
 
   
1,501 – 2,250
  1 main listed line, 2 hunting lines
 
   
2,251 – 3,000
  1 main listed line, 3 hunting lines
 
   
3, 000 and over
  1 main listed line, 3 or more hunting lines

  6.11   Telephone Numbers. All telephone numbers that Licensee uses in the
Licensed Business are Company’s property and Licensee shall keep those numbers
separate from phone numbers that it uses in its other business operations. Upon
expiration or termination of this Agreement, Licensee shall immediately stop
using such numbers and shall transfer the numbers to Company (or Company’s
designee), and Licensee shall immediately inform the telephone company of the
transfer.     6.12   Telephone Directory Listings. Licensee shall obtain
Company’s approval before placing any telephone directory listings for the
Licensed Business, whether in the white pages, yellow pages or electronic media,
except for listings consisting only of the Licensed Business Name and its
address at the Designated Company Store.     6.13   Access to Licensed Business
Area. Licensee may access the Licensed Business area whenever the Designated
Company Store is open to customers for business and at other reasonable times as
the Designated Company Store’s General

22



--------------------------------------------------------------------------------



 



      Manager approves. Licensee shall give Company keys to the Licensed
Business Area. Company may access the Licensed Business for legitimate business
purposes at any time following reasonable notice to Licensee and so as to
minimize interference with Licensee’s Licensed Business, except in the case of
an emergency.     6.14   Effect of Store Leases. If any Designated Company Store
is leased to Company or is the subject of an easement agreement, this Agreement
is subject to all of the terms and conditions of such lease or easement
agreement. If any such lease terminates by expiration of time or otherwise, this
Agreement will immediately terminate with respect to the Licensed Business area,
without liability for damages as a result of such termination.     6.15   Waiver
of Property Damages. Licensee waives all claims that it may have or acquire
against Company and any other person or entity operating a Designated Company
Store for any property damage occurring at the Designated Company Stores that
results from any of the following:

  (a)   the actual or alleged negligence, act or omission of any tenant,
licensee or occupant of the premises at which the Licensed Business is located;
    (b)   any damage caused by any casualty from any cause whatsoever, including
smoke, fire, water, snow, steam, gas or odors in or from any Designated Company
Store or its premises except to the extent caused by Company’s negligence;    
(c)   the leaking of any plumbing, or because of any accident or event which may
occur in any Designated Company Store or on its premises, except to the extent
caused by Company’s negligence;     (d)   the actual or alleged acts or omission
of any janitors or other person in or about any Designated Company Store or on
its premises, except to the extent caused by Company’s negligence; or     (e)  
from any other such cause whatsoever, except for damage caused by Company or
such other operating entity’s negligence.

7.   PUBLIC COMMUNICATIONS

  7.1   Licensee Advertising. Licensee shall advertise and actively promote the
Licensed Business. Licensee shall at all times adhere to Company Licensed
Business Marketing Manual provided to Licensee, as it may be updated from time
to time (“Marketing Manual”). Prior to use in connection with the Licensed
Business, Licensee shall submit to Company (a) all signs and advertising copy
(including sales brochures, telemarketing scripts, newspaper advertisements,
radio and television commercials, and internet advertising), and (b) all
promotional plans and devices (including coupons, contests, events and
giveaways). Licensee shall

23



--------------------------------------------------------------------------------



 



      not use any such advertising material, promotional plan or device without
the prior written approval of Company. Company has the right, in its sole
discretion, to disapprove or require modification of any and all such
advertising forms and other materials containing Company’s Marks. The parties
acknowledge that Licensee shall be permitted to use any ads or materials which
do not contain Company’s Marks in its sole discretion, except that Licensee
shall not use or distribute in the Licensed Business any ads or materials that
disparage Company or its services or products, or that promote Company’s
competitors. Company shall have the right to audit at its expense, Licensee’s
advertising and promotional materials and practices at any time to assess
Licensee’s compliance with this Agreement, the Marketing Manual and applicable
legal requirements. Any unauthorized use of the Company Marks by Licensee,
including the unauthorized use by Licensee of any Company Marks as part of an
electronic address, domain name, web site or search engine, shall constitute a
breach of this Agreement and an infringement of the rights of Company in and to
the Company Marks.              During the period from December 1 through
April 15 of each year during the Term, Licensee shall engage in Company
Advertisements. Specifically, Licensee shall air Company Advertisements
(i) designed to reach [***] or (ii) equal to [***] . Licensee’s goals for [***]
(referenced in (i) above) will be based on the number of Designated Company
Stores with Licensed Business offices each Tax Season, as follows:

         
0-599 stores:
    0  
600 - 649 stores:
    750  
650 – 714 stores:
    1,000  
715 + stores:
    1,200  

      All costs relative to advertisements will be borne by Licensee. To the
extent complete, before the start of each Tax Season, Licensee shall provide
Company with its marketing and advertising plan (including scheduling, time
slots, programs, and advertisement varieties) for the Tax Season, including the
use of Sears taglines.         Licensee agrees that at Company’s request and at
Company’s expense it will at least once each year undertake a direct mail
campaign to customers of the Licensed Business during the prior Tax Season to
encourage such customers to return to the Licensed Business for personal tax
preparation during the pending Tax Season. Company shall notify Licensee not
later than September 1 of its request to undertake the direct mail campaign. The
direct mail campaign shall be mailed to customers [***] . Licensee may, but
shall not be required to, offer such customers a discount or other promotional
offer to such customers as a part of the direct mail campaign. Licensee shall
not be obligated to include in such direct mail campaign any customer who
engaged Licensee at any Company Store in which Licensee will not operate for any
reason during the pending Tax Season. Further, Licensee will not knowingly
directly or through a third party contact any

24



--------------------------------------------------------------------------------



 



      customer of the Licensed Business for the purpose of directing such
customer to one of Licensee’s offices not in a Company Store, unless such
customer was a customer of a Company Store in which Licensee will not operate
for any reason during the pending Tax Season. Licensee shall cross-check each
list used for direct mailings against its list of customers of the Licensed
Business, to prevent such prohibited contacts. Licensee shall also send out an
internal message to all its field district managers each year during the Term to
remind them of the prohibition against contacting a customer of the Licensee
Business to direct them to one of Licensee’s offices. Company acknowledges that
unsolicited customer migration between Company Stores and Licensee’s other
offices occurs and is not a violation of this Section 7.1.     7.2   Other
Publicity. Neither party shall issue any publicity or press release involving or
affecting the other party or the Licensed Business, without the other party’s
prior consent, except as required by law. Neither party shall refer to this
Agreement, the Licensed Business or the other party in any prospectus, annual
report or other filing except to the extent required by Federal or state law or
by the U.S. Securities and Exchange Commission. Licensee shall always follow
Company’s written policies in the Marketing Manual regarding interacting with
the media.     7.3   Forms. At Company’s request at any time Licensee will
provide Company copies of any or all Forms used in the Licensed Business.
Licensee and Company shall discuss any reasonable business request by Company to
modify such Forms within 30 days after receiving Company’s written request for
such modifications. Licensee shall be solely responsible for the adequacy of
such Forms and Company shall have no liability for any suggested changes
proposed by Company which Licensee in its sole discretion adopts. Company
acknowledges that the Forms constitute Licensee’s confidential business
information, and Company agrees that it will not disclose the Forms to any third
party or use for its own benefit or permit others to use any such materials and
that it will return such materials to Licensee immediately upon request.

25



--------------------------------------------------------------------------------



 



8.   LICENSED BUSINESS EQUIPMENT

  8.1   Licensee’s Equipment. At its own expense, Licensee shall install all
Licensee’s Equipment. Licensee’s Equipment, and its size, design and location,
is at all times subject to Company’s approval.     8.2   Licensee-Provided POS
Terminal. At its expense, Licensee shall furnish a Licensee POS Terminal for use
in the Licensed Business to accept the Sears Card and other forms of payment
through a third party processor selected by Licensee. Licensee shall pay for all
equipment, including any necessary peripheral equipment (e.g. terminals, modems
and printers) required and for all installation and phone line charges for such
terminal.

9.   TRANSACTIONS AND SETTLEMENT

  9.1   Check Cashing.

  (a)   Company may, for a fee to the customer, cash refund anticipation loan
checks and refund anticipation checks bearing the H&R Block name issued by
participating banks. Licensee will post signs in participating locations
disclosing the availability of check cashing services at participating Company
stores. Prior to cashing any such check, Company will call the number set forth
on Schedule 9.1(a) each time. Company shall not advertise by name check cashing
of any competing tax preparation firm’s checks in Designated Company Stores.    
(b)   In addition to the posting of signs in participating locations referred to
above, brochures advising taxpayers that refund anticipation loan checks and
refund anticipation checks may be cashed at and by participating Company
locations may be included in the forms packet given by Licensee to each
customer. In response to specific inquiries made by Licensee clients who have
received refund anticipation loan checks or refund anticipation checks, Licensee
will advise such clients that Company offers a check cashing service accepting
refund anticipation loan checks and refund anticipation checks.     (c)  
Company shall be solely responsible for compliance with any licensing
requirements and regulations that may apply to check cashing services.     (d)  
Licensee agrees to review annually with Company those losses, if any, sustained
by Company due to forged or unauthorized endorsements on refund anticipation
loan checks and/or refund anticipation checks. In addition, Licensee shall
notify Company promptly, in the manner set forth herein, in the event that
Licensee experiences any theft, misappropriation or loss of any type of refund
anticipation check and/or refund anticipation check (a “Fraud Event”). Licensee
shall send written notice to Company of any Fraud Event (“Notice of Fraud”),
which shall set forth the specifics of the Fraud Event. Such Notice of Fraud
shall be sent either via facsimile

26



--------------------------------------------------------------------------------



 



      or email to the individuals identified by Company prior to the start of
each Tax Season.     (e)   Notwithstanding anything to the contrary in this
Agreement, Licensee shall indemnify, hold harmless and reimburse Company
promptly for all refund checks paid out by Company that are the subject of any
Fraud Event; provided, however, that Licensee shall not be obligated to
reimburse Company for checks cashed by Company (i) if Company did not verify the
check as provided in Section 9.1(a) or (ii) more than 24 hours after receipt of
the written Notice of Fraud by Company. Company agrees that Company will not
seek recovery related to any Fraud Event from banks participating in Licensee’s
electronic refund and refund anticipation loan programs.     (f)  
Notwithstanding any obligation of Licensee set forth in Section 9.1(a), 9.1(b)
or otherwise in this Agreement, Licensee shall not be required to promote the
check cashing services of Company in any location where the following conditions
have been met:

  (i)   Licensee notifies the Company Director of Business Development in
writing that Licensee reasonably believes that the Check Cashing Fee charged by
Company is not competitive with fees charged by other commercial check cashing
services available in the community served by the Designated Company Store and
such belief is based upon a benchmarking survey conducted by Licensee of at
least three commercial entities that provide a reasonable representation of
check cashing fees charged in the local geographic area; and     (ii)   Within
five business days from receipt of the notice by the Store Manager, Company does
not change its fee to such amount as Licensee reasonably believes is competitive
with fees charged by other commercial check cashing services available in the
community served by the Company store.

            In the event that Licensee ceases promotion of Company check cashing
services pursuant to this Section 9.1, Company shall have the right to post its
own signage regarding the check cashing services provided by Company.     9.2  
Charge Cards.

  (a)   Sears Card. Subject to the terms and conditions outlined on
Schedule 9.2A (the “Citibank Merchant Agreement”), which is attached hereto and
incorporated herein, Licensee shall accept the SearsCard®, Sears Premier Card®,
SearsCharge PlusSM, Sears MasterCard®, Sears Gold MasterCard®, Sears Premier
Gold MasterCard® and The Great Indoors® Gold MasterCard® or any future
Sears-branded private label charge card (each, a “Sears Card”) issued by any
bank authorized by Company to bear the Sears name or a Company affiliate’s name
for payment for Authorized

27



--------------------------------------------------------------------------------



 



      Services. Licensee shall submit all Sears Card transactions processed
through Company’s POS system (and Company’s credit card processor) to Company,
in the manner that Company designates, for settlement with the issuing bank,
under the terms of Schedule 9.2A.     (b)   Third Party Credit Cards. Licensee
may, in its sole discretion, also accept credit cards other than Sears Cards
(such cards that Licensee accepts hereinafter referred to as “Third Party
Cards”). Licensee is responsible for all interchange fees due and owing on all
Third Party Card transactions. Licensee shall process all Third Party Card
transactions through Licensee’s POS system, and submit all Third Party Card
charges to Licensee’s credit card processor for settlement with the issuing
bank, under Licensee’s separate Merchant Agreement with the issuing bank. All
losses sustained by Licensee as a result of any non-payment by a Third Party
Card cardholder or chargeback by an issuer of a Third Party Card account shall
be borne solely by Licensee.     (c)   Transactions. Subject to all of the terms
and conditions of this Agreement, including Company’s rights under Section 9.7,
Company shall pay all sums due Licensee on each sale of Authorized Services made
by Licensee to a cardholder that is charged to a Sears Card or Third Party Card
account (each a “Credit Card Sale”) in accordance with Section 9.3. Licensee
hereby grants Company the right to accept payments and settlements by issuers
for each Credit Card Sale that is processed through Company’s credit card
processor on Licensee’s behalf, as appropriate. Licensee shall accept the Sears
Card and Third Party Cards at all Licensed Business locations authorized under
this Agreement for the purchase of Authorized Services, and shall require those
transactions to be in United States dollars. Licensee shall not discourage or
attempt to suppress or discriminate against the use of any Third Party Card or
the Sears Card by any person whose name is on the card or any other authorized
user of such card. Licensee may not directly or indirectly distribute or solicit
any customer applications or referrals for any Third Party Cards in or through
the Licensed Business.

  9.3   Settlement. A settlement between the parties will be made monthly for
all Licensed Business transactions during such period, in accordance with
Company’s customary accounting procedures. For Licensed Business transactions
that are processed with a Sears Card through Company’s POS system, Company will
make payments weekly for receipts processed in the prior week period. The
month-end settlement will include the weekly payment for Sears Card transactions
in the last week of the fiscal month, along with other month-end deductions and
reconciliations. Company shall use good faith efforts to move toward reporting
(in addition to paying) on a weekly basis Licensee’s transactions processed with
a Sears Card through Company’s POS system.     9.4   Licensee Reports. At
Company’s request, Licensee shall provide Company

28



--------------------------------------------------------------------------------



 



      reports of sales by the Licensed Business and Company Fees paid, together
with any other information Company may reasonably require, in the manner and
form reasonably requested by Company (so long as such format is necessary and
not overly burdensome to Licensee) and prepared in accordance with generally
accepted accounting principles, excluding, however, Licensee Customer
Information that cannot lawfully be disclosed. If requested by Company, Licensee
shall provide a copy of Licensee’s parent company’s Annual Report or Form 10-K,
or if that is not available, Licensee’s other annual financial report audited by
a Certified Public Accountant, including consolidated Income Statement and
Balance Sheet. Company shall not disclose to any third parties any such
information that is not available to the public without Licensee’s prior written
consent. Licensee’s preliminary reporting will include weekly returns by store
and bi-weekly (once every two weeks) reports of New Clients by store; however,
the parties acknowledge that final reports may vary slightly based on end of
season reporting information.     9.5   Company Audit Rights. Licensee shall
keep and maintain, in accordance with generally accepted accounting principles,
books and records that accurately reflect the Gross Sales and Net Sales of the
Licensed Business, the expenses that Licensee incurs in performing under this
Agreement and payment of Company Fees Company may at any reasonable time audit
such books and records at its expense (subject to Section 9.6(b)). Licensee
shall, at its expense, make all such books and records available for Company’s
audit. Licensee shall not invoice Company for Licensee’s labor costs associated
with such audit. In the event Company receives information providing reasonable
cause for inquiry to whether Licensee has migrated customers in violation of
Section 7.1,, Company may audit Licensee’s records related to its direct mail
marketing programs for the sole purpose of verifying compliance with Licensee’s
obligation not to directly and knowingly migrate customers as set forth in
Section 7.1, but only to the extent mutually agreed by both parties to be
permissible by applicable laws and regulations and not more than once per fiscal
year. If Company cannot access information that is necessary for the audit due
to legal restrictions on disclosure of such information, yet such information
can be legally disclosed to a qualified third party, then Company may use the
services of such a qualified third party, selected by mutual agreement of the
parties, to perform those audit activities, and Company shall bear all of that
third party’s fees and expenses. Each determination in this Section 9.5 of
whether Licensee is legally permitted to disclose information will be made by
mutual agreement.     9.6   Licensee Underreporting. If an audit reveals that
Gross Sales were under-reported by more than three percent of the total Gross
Sales reported by Licensee, then Licensee shall reimburse Company for all costs
incurred in performing such audit, and Licensee shall, at its option:

  (a)   pay:

29



--------------------------------------------------------------------------------



 



  (i)   Company Fees on all estimated unreported Gross Sales for each year, as
calculated by annualizing the rate by which Gross Sales were under-reported in
the audit sample, and     (ii)   an administrative fee calculated by multiplying
the annualized underpaid Company Fees by the percentage of under-reported Gross
Sales; or

  (b)   pay:

  (i)   for a complete audit by Company or its designee of Licensee’s books and
records relating to Gross Sales for the audit sample year and any other years
under this Agreement,     (ii)   Company Fees on all actual unreported Gross
Sales as revealed through the audit, and     (iii)   an administrative fee for
each year audited, calculated by multiplying the amount of unpaid Company Fees
for such year by the percentage by which Gross Sales were under-reported in the
audit sample year.

            If an audit reveals under-reported Gross Sales, Licensee’s sales
will be subject to a subsequent audit (at Licensee’s expense) approximately one
year after the initial audit. If the subsequent audit reveals that Gross Sales
were under-reported by more than three percent of reported Gross Sales, Licensee
shall pay Company Fees on such Gross Sales as per the above except that, due to
the increased expenses incurred by Company in continuing to monitor Licensee’s
future sales reports, the administrative fee will be doubled.               All
under-reported sales equal to or less than three percent of reported Gross Sales
will be reimbursed to Company, as appropriate, based on the actual amounts of
such under-reports. Further, Company may also collect from Licensee interest on
all unpaid Company Fees for the period from the close of the year in which the
corresponding sales were made until the date of payment of such Company Fees.
Interest will be at the prime rate (as published in the Wall Street Journal as
of the date of the completion of the audit) plus two percent. This Section 9.6
will survive termination or expiration of this Agreement.     9.7   Company
Rights of Recoupment and Setoff. Company may setoff against any payments due
Licensee under this Agreement any liability or obligation that Licensee may have
to Company. Licensee must object to such setoff in writing within 15 days of
written notice of Company’s setoff. Licensee shall pay Company any Licensee
liabilities or obligations that remain unpaid after Company’s setoff promptly
upon demand. This Section 9.7 will survive expiration or termination of this
Agreement.

30



--------------------------------------------------------------------------------



 



10.   CONFIDENTIALITY; CUSTOMER INFORMATION

  10.1   Confidential Business Information.

  (a)   Company Confidential Business Information. All Company Confidential
Business Information is the sole property of Company. Licensee will claim no
rights in any Company Confidential Business Information. Nothing in this
Agreement bars Company from preventing any misappropriation of any Company
Confidential Business Information, including by Licensee.     (b)   Licensee
Confidential Business Information. All Licensee Confidential Business
Information is the sole property of Licensee. Company shall claim no rights in
any Licensee Confidential Business Information. Nothing in this Agreement bars
Licensee from preventing any misappropriation of any Licensee Confidential
Business Information, including by Company.

  10.2   Confidential Treatment and Use Restrictions. Company Confidential
Business Information and Licensee Confidential Business Information are referred
to collectively as “Proprietary Information”. The party receiving Proprietary
Information (the “Recipient”) from the other party (the “Disclosing Party”)
shall hold the Proprietary Information of the Disclosing Party in utmost
confidence and shall not disclose it to any third party. Proprietary Information
may be disclosed only to Representatives of the Recipient who have a need to
know that Proprietary Information for performing their duties in connection with
this Agreement. The Recipient shall use and reproduce such Proprietary
Information only as necessary for performing its obligations under this
Agreement. But Proprietary Information is not subject to confidential treatment
if it:

  (a)   is known by the Recipient, before the first disclosure by the Disclosing
Party, without any obligation to hold it in confidence;     (b)   is or becomes
available to the public without breach of this Section 10; or     (c)   is
independently developed by the Recipient without use of the Disclosing Party’s
Proprietary Information.

            If, in the reasonable opinion of its legal counsel, a Recipient is
required to disclose any Proprietary Information of the Disclosing Party in
response to a valid subpoena or order of a court or other government agency of
competent jurisdiction or other valid legal process, the Recipient shall notify
the Disclosing Party in writing a reasonable time prior to each disclosure and
shall use reasonable efforts to cooperate with the Disclosing Party to enable it
to obtain an appropriate protective order or other restrictions on disclosure.  
  10.3   Licensee Customer Information. Licensee Customer Information is
confidential and owned exclusively by Licensee. Licensee shall use and protect
Licensee

31



--------------------------------------------------------------------------------



 



      Customer Information in accordance with Licensee’s privacy policies and
applicable law. Licensee shall not disclose any Licensee Customer Information to
Company, except as permitted by law. In the event of any inadvertent receipt of
Licensee Customer Information by Company under this Agreement, Company shall
immediately return such information to Licensee.     10.4   Company Customer
Information. Company Customer Information is confidential and owned exclusively
by Company or Citibank (or any other bank issuing a Sears-branded credit card).
Company shall use and protect Company Customer Information in accordance with
Company’s privacy policies and applicable law. Company shall not disclose any
Company Customer Information to Licensee except as permitted by law. In the
event of any inadvertent receipt of Company Customer Information by Licensee
under this Agreement, Licensee shall immediately return such information to
Company.     10.5   Equitable Relief. In addition to any other rights either
party may have under this Agreement or in law, since unauthorized use, access,
or disclosure of the Proprietary Information may result in immediate and
irreparable injury to the other party for which monetary damages may not be
adequate, if either party or any their officers, directors, employees, agents or
subcontractors uses or discloses or in the other party’s sole opinion, any such
party is likely to use or disclose the Proprietary Information in breach of such
party’s obligations under this Agreement or, in one party’s sole opinion there
has been a breach to the security, confidentiality, or integrity of the
Proprietary Information, the other party will be entitled to equitable relief,
including temporary and permanent injunctive relief and specific performance.
The affected party will also be entitled to recover any pecuniary gain realized
by the other party from the unauthorized use or disclosure of the Proprietary
Information.     10.6   Post-Termination Obligation. This Section 10 will
survive the expiration or termination of this Agreement.

11.   RELATIONSHIP OF PARTIES.             Licensee is an independent
contractor. Neither this Agreement nor the parties’ actions under this Agreement
will be construed as creating a partnership, agency or joint venture; and
neither party will become bound by any representation, act or omission of the
other party. Licensee shall not file suit using name of any Company entity.  
12.   DEFENSE AND INDEMNITY

  12.1   Defense.

  (a)   Licensee’s Defense Obligations. Licensee shall defend, at its own
expense, all allegations of whatever nature asserted in any third party claim,
action, lawsuit or proceeding (even though such allegations may be false,
fraudulent or groundless) against Company, its affiliates and subsidiaries
and/or their respective directors, officers, employees, agents and independent
contractors (collectively, the “Company Indemnified

32



--------------------------------------------------------------------------------



 



      Parties”) actually or allegedly resulting from, arising out of, connected
with or incidental to the establishment, construction or operation of the
Licensed Business, errors in tax preparation services, breach of clients’
fiduciary duty, or violations of laws or applicable professional standards,
expressly and specifically including any of the following: unauthorized
representation, misrepresentation, claims for benefits under any workers’
compensation law, injury to or death of persons, unlawful trade practices, the
infringement, misuse, dilution, misappropriation, or other violation of any
patent, trademark, service mark, trade name, trade dress, copyright, trade
secret, domain name, right of publicity or other intellectual property right,
damage to property allegedly or actually suffered by any person or persons, or
the commission or omission of any act, lawful or unlawful, by Licensee, its
affiliates and subsidiaries and/or their respective directors, officers,
employees, agents or independent contractors, whether or not such act is within
the scope of the authority or employment of such persons and whether or not
Licensee’s indemnity obligations under Section 12.2 apply (collectively, the
“Company Claims”).               Licensee shall use counsel satisfactory to
Company in the defense of all Company Claims. Company may, at its election, take
control of the defense and investigation of any Company Claims and may employ
and engage attorneys of its own choice to manage and defend such Company Claims,
at Company’s risk and expense. If Licensee negotiates a settlement of any such
Company Claim, such settlement shall be subject to Company’s prior written
approval.     (b)   Company’s Defense Obligations. Company shall defend, at its
own expense, all allegations of whatever nature asserted in any third party
claim, action, lawsuit or proceeding (even though such allegations may be false,
fraudulent or groundless) against Licensee, its affiliates and subsidiaries
and/or their respective directors, officers, employees, agents and independent
contractors (collectively, the “Licensee Indemnified Parties”) actually or
allegedly resulting from, arising out of, connected with or incidental to the
operation of a Designated Company Store or violations of laws expressly and
specifically including any of the following: unauthorized representation,
misrepresentation, injury to or death of persons, unlawful trade practices, the
infringement, misuse, dilution, misappropriation, or other violation of any
patent, trademark, service mark, trade name, trade dress, copyright, trade
secret, domain name, right of publicity or other intellectual property right,
damage to property allegedly or actually suffered by any person or persons, or
the commission or omission of any act, lawful or unlawful, by Company, its
affiliates and subsidiaries and/or their respective directors, officers,
employees, agents or independent contractors, whether or not such act is within
the scope of the authority or employment of such persons and whether or not
Company’s indemnity obligations under Section 12.2 apply (collectively, the
“Licensee Claims”).

33



--------------------------------------------------------------------------------



 



            Company shall use counsel satisfactory to Licensee in the defense of
all Licensee Claims. Licensee may, at its election, take control of the defense
and investigation of any Licensee Claims and may employ and engage attorneys of
its own choice to manage and defend such Licensee Claims, at Licensee’s risk and
expense. If Company negotiates a settlement of any such Licensee Claim, such
settlement shall be subject to Licensee’s prior written approval.

  12.2   Indemnity.

  (a)   Licensee’s Indemnity Obligations. Licensee shall hold harmless and
indemnify the Company Indemnified Parties from and against any and all claims,
damages, demands, actions, lawsuits, proceedings, liabilities, losses, costs and
expenses (including fees and disbursements of counsel) resulting from, arising
out of, connected with or incidental to the establishment, construction or
operation of the Licensed Business, expressly and specifically including any of
the following: unauthorized representation, misrepresentation, claims for
benefits under any workers’ compensation law, injury to or death of persons,
unlawful trade practices, the infringement, misuse, dilution, misappropriation,
or other violation of any patent, trademark, service mark, trade name, trade
dress, copyright, trade secret, domain name, right of publicity or other
intellectual property right, damage to property allegedly or actually suffered
by any person or persons, or the commission or omission of any act, lawful or
unlawful, by Licensee, its affiliates and subsidiaries and/or their respective
directors, officers, employees, agents or independent contractors, whether or
not such act is within the scope of the authority or employment of such persons.
The provisions of this Section 12.2 shall not apply to the extent any injury or
damage is determined to have been caused solely by Company’s gross negligence or
willful misconduct.               Licensee agrees to protect, defend, hold
harmless and indemnify Company from and against any and all claims, demands,
damages, expenses (including reasonable attorney’s fees), losses, actions,
causes of action, judgments, fines, penalties, fees, suits and proceedings of
any kind whatsoever actually or allegedly resulting from or connected with any
dispute between Licensee and its franchise operators in connection with the
conduct and operation of said Licensed Business hereunder or arising out of
agreements between Licensee and such franchise operators. Notwithstanding
anything contained in the foregoing, Licensee shall not be required to indemnify
Company for any claims, demands, damages, expenses (including attorney’s fees),
losses, actions, causes of action, judgments, fines, penalties, fees, suits and
proceedings which are caused by the gross negligence of Company, its agents or
employees.     (b)   Company’s Indemnity Obligations. Company shall hold
harmless and indemnify the Licensee Indemnified Parties from and against any and
all claims, damages, demands, actions, lawsuits, proceedings, liabilities,

34



--------------------------------------------------------------------------------



 



      losses, costs and expenses (including fees and disbursements of counsel)
resulting from, arising out of, connected with or incidental to the
establishment, construction or operation of a Designated Company Store,
expressly and specifically including any of the following: unauthorized
representation, misrepresentation, injury to or death of persons, unlawful trade
practices, the infringement, misuse, dilution, misappropriation, or other
violation of any patent, trademark, service mark, trade name, trade dress,
copyright, trade secret, domain name, right of publicity or other intellectual
property right, damage to property allegedly or actually suffered by any person
or persons, or the commission or omission of any act, lawful or unlawful, by
Company, its affiliates and subsidiaries and/or their respective directors,
officers, employees, agents or independent contractors, whether or not such act
is within the scope of the authority or employment of such persons. The
provisions of this Section 12.2 shall not apply to the extent any injury or
damage is determined to have been caused solely by Licensee’s gross negligence
or willful misconduct.

  12.3   Survival. This Section 12 will survive the expiration or termination of
this Agreement.

13.   INSURANCE

  13.1   Types of Insurance. Licensee shall carry the following insurance:

  (a)   Commercial General Liability, including premises/operations,
contractual, personal and advertising injury, and products/completed operations
liabilities, with limits of at least $3,000,000 per occurrence for bodily injury
and property damage combined. Company’s entities and associates must be named as
additional insureds. Licensee may satisfy the limits of liability requirements
by a combination of Commercial General Liability and Umbrella Excess Liability
policies.     (b)   Business Automobile Liability insurance for owned, non-owned
and hired vehicles, with limits of at least $1,000,000 per occurrence for bodily
injury and property damage combined, if Licensee uses automobiles in the
operation of the Licensed Business. If no vehicles are owned or leased, then
Licensee may extend its Commercial General Liability insurance to provide
insurance for non-owned and hired automobiles. Licensee may satisfy the limits
of liability requirements by a combination of Business Automobile Liability and
Umbrella Excess Liability policies.     (c)   Workers’ Compensation insurance,
including coverage for all costs, benefits, and liabilities under Workers’
Compensation and similar laws, for all states in which the Licensed Business is
located, and Employer’s Liability insurance with limits of liability of at least
$100,000 per accident or disease and $500,000 aggregate by disease. Such
insurance must contain a waiver of subrogation in favor of Company where
permitted by law. Licensee warrants that if its Franchisees hire any employees
or uninsured independent contractors at any time during the Term,

35



--------------------------------------------------------------------------------



 



      Franchisees will carry Workers’ Compensation and Employer’s Liability
insurance, and Licensee shall indemnify Company for any loss, cost, liability,
expense or damage suffered by Company as a result of any Franchisees’ failure to
maintain such insurance.     (d)   “All Risk” Property Insurance on Licensee’s
and Franchisee’s furniture, fixtures and merchandise in the Designated Company
Stores, including perils generally covered on a “Cause of Loss – Special Form”,
including fire, extended coverage, windstorm, vandalism, malicious mischief,
sprinkler leakage, water damage, and accidental collapse and flood, at not less
than 90% of the full replacement cost, including a waiver of subrogation in
favor of Company.     (e)   Errors and Omissions or Professional Liability
insurance, with limits of at least $3,000,000 aggregate per policy year .    
(f)   Bailee’s insurance for customer property in Licensee’s care, custody or
control, in an amount equal to the maximum value, at any one time, of such
property.     (g)   Licensee shall carry its insurance with companies rated
A-/VII or better in the current Best’s Insurance Reports published by A.M. Best
Company.     (h)   Company consents to Licensee self-insuring certain risks as
stated in the Self-Insurance Addendum attached to this Agreement, contingent
upon Licensee’s continuing cooperation with and satisfaction of, Company’s
self-insuring guidelines, unless and until Company revokes this consent, which
it may do at any time in its sole discretion. As part of Licensee’s cooperation
with Company’s self-insuring guidelines, Licensee shall provide financial
information as reasonable requested from time to time by Company’s Risk
Management Department in support of its self-insurance position.     (i)   For
each of Licensee’s policies for which Company is an additional insured (by
endorsement, terms of policy, or otherwise), Licensee’s coverage is primary to
any valid and collectible insurance of Company. Licensee warrants that its
franchisees and other contractors performing in connection with the Licensed
Business will carry the insurance described in Sec. 13.1(a) through (f),
inclusive, and Licensee shall indemnify Company for any loss, cost, liability,
expense or damage suffered by Company as a result of any Franchisee’s or
contractor’s failure to maintain such insurance.

  13.2   No Cancellation Without Notice. Licensee’s policies of insurance will
provide that they will not be canceled or materially changed without at least
30 days’ prior written notice to Company, Certificate Management Services, c/o
Insurance Data Services, P.O. Box 12010, Hemet, California 92546, or other
address notified by Company.

36



--------------------------------------------------------------------------------



 



  13.3   Certificates. Licensee shall furnish Company with certificates of
insurance before execution of this Agreement and upon each policy renewal during
the Term. If Licensee does not provide Company with such certificates of
insurance, Company will so advise Licensee, and if Licensee does not furnish
evidence of acceptable coverage within five days, Company may immediately
terminate this Agreement.     13.4   Expiration/Non-Renewal. Licensee shall
promptly notify Company if any of Licensee’s insurance policies expire, are
canceled, or are materially modified during the Term. If Licensee’s insurance
policies are materially modified such that, in Company’s opinion, those policies
do not afford adequate protection to Company, Company will so advise Licensee.
If Licensee does not furnish evidence of acceptable replacement coverage within
30 days after the expiration or cancellation of coverage or Company’s
notification that modified policies are not sufficient, Company shall may
immediately terminate this Agreement.     13.5   No Waiver. Company’s approval
of any of Licensee’s insurance coverage will not relieve Licensee of any
responsibility under this Agreement, including liability for claims in excess of
described limits or liabilities and any costs or injuries not covered by such
insurance.

14.   TERMINATION

  14.1   Termination of Store Locations. Neither party shall terminate a
Designated Company Store location without cause during the Tax Season.
Termination without cause of Designated Company Store locations outside of the
Tax Season shall be addressed as part of the annual August 1 mutually agreed
listing of Designated Company Store locations.     14.2   Termination by Company
on Notice. Company may terminate this Agreement effective upon written notice to
Licensee if any of the following defaults occurs:

  (a)   Licensee has experienced a Change in Control to which Company has not
consented;     (b)   a petition is filed either by or against Licensee in any
bankruptcy or insolvency proceeding, or any property of Licensee passes into the
hands of any receiver, assignee, officer of the law or creditor;     (c)  
Licensee materially misuses or makes a material unauthorized use of any Company
Mark;     (d)   Licensee makes any unauthorized use, duplication or disclosure
of Confidential Business Information or Customer Information.

            Company may also terminate any Licensed Business location effective
upon delivery of written notice to Licensee if Licensee abandons, fails to
actively operate or fails to commence operation of the License Business at a
Designated Company Store as required by Section 6.6.

37



--------------------------------------------------------------------------------



 



  14.3   Termination by Licensee on Notice. Licensee may terminate this
Agreement effective upon written notice to Company if any of the following
defaults occurs:

  (a)   Company has experienced a Change in Control to which Licensee has not
consented;     (b)   a petition is filed either by or against Company in any
bankruptcy or insolvency proceeding, or any property of Company passes into the
hands of any receiver, assignee, officer of the law or creditor;     (c)  
Company materially misuses or makes a material unauthorized use of any Licensee
Mark; or     (d)   Company makes any unauthorized use, duplication or disclosure
of Confidential Business Information or Customer Information.

  14.4   Termination After Opportunity to Cure. Either party may terminate this
Agreement or any affected location of the Licensed Business immediately upon
giving written notice to the other party if such party:

  (a)   fails to pay any Company Fees or any other amounts due Company, and does
not correct that failure within ten days after receipt of written notice of the
failure;     (b)   fails to comply with any other provision of this Agreement or
any mandatory specification, standard or operating procedures prescribed by
Company and does not correct such failure within 30 days after receipt of
written notice of the failure;     (c)   fails to carry insurance coverage as
required in Section 13 and does not correct such failure (with no gap in
coverage) within ten days after receipt of written notice of such failure.

  14.5   Termination on Store Closing or Casualty. Company may, in its sole
discretion, terminate this Agreement as to any affected Licensed Business
location due to the closing of the Designated Company Store. Licensee is not
entitled to any notice of such store closing before a public announcement of the
closing. Licensee waives any claim against Company for damages, if any,
resulting from the closing. If Company rebrands a Designated Company Store from
a Sears brand, Licensee shall have the option, but not the obligation to
continue to operate the Licensed Business in such location. Licensee must
exercise its option within 14 days of written notice from Company of the
rebranding of the store, or its option is lost forever.               If any
Designated Company Store is damaged by fire or any other casualty that renders
the Licensed Business area untenantable, either party may terminate this
Agreement as to that Licensed Business location, without penalty and without
liability for any damages as a result of such termination, effective as of the
date of the casualty, by giving written notice of termination within 20 days
after the casualty. If such notice is not given, then this Agreement will not
terminate, but

38



--------------------------------------------------------------------------------



 



      will remain in full force and effect and the parties shall cooperate with
each other so that Licensee can resume operating the Licensed Business as soon
as possible.     14.6   Effect of Termination. Upon expiration or termination of
this Agreement,

  (a)   each party shall pay all amounts owed to the other party in accordance
with the terms of this Agreement;     (b)   each party shall cease use of all
Marks and Proprietary Information of the other party;     (c)   License shall,
in accordance with the terms of this Agreement, remove all of Licensee’s
Equipment from Company’s premises and promptly repair any damage to Company’s
premises caused by such removal; and     (d)   the expense to return the
Licensed Business area to its condition when Company made it ready for use by
Licensee will be allocated as stated in Schedule 6.1.

  14.7   Survivability. No expiration or termination of this Agreement will
relieve the parties of obligations arising before expiration or termination or
of any obligations that survive expiration or termination of this Agreement.

15.   ASSIGNMENT.

  15.1   Assignment by Licensee. Regardless of any other provision in this
Agreement, Licensee may not assign, transfer, sublicense or convey any of its
rights or obligations under this Agreement in whole or in part, without
Company’s prior written consent. For this purpose, assignment includes a Change
in Control in Licensee. Any attempted assignment, transfer, sublicense,
conveyance or Change in Control without Company’s prior written consent is void.
    15.2   Assignment by Company. Regardless of any other provision in this
Agreement, Company may not assign, transfer, sublicense or convey any of its
rights or obligations under this Agreement in whole or in part, without
Licensee’s prior written consent. For this purpose, assignment includes a Change
in Control in Company. Any attempted assignment, transfer, sublicense,
conveyance or Change in Control without Licensee’s prior written consent is
void.     15.3   Binding Nature. This Agreement is binding upon Licensee and
Company their successors and permitted assigns and will bind and inure to the
benefit of Company and Licensee and their successors and assigns as applicable.
Licensee is directly and primarily liable to Company for the performance or
non-performance of this Agreement by its subsidiaries through which it operates
in performing this Agreement.

16.   MISCELLANEOUS.

  16.1   Governing Law. This Agreement is governed by Illinois law, excluding
its conflicts of law rules.

39



--------------------------------------------------------------------------------



 



  16.2   Jurisdiction and Venue. Licensee irrevocably submits to venue and
exclusive personal jurisdiction in the federal and state courts in Cook County,
Illinois for any dispute arising out of this Agreement, and waives all
objections to jurisdiction and venue of such courts.     16.3   Notices. Notices
under this Agreement must be in writing and are sufficient if given by
nationally recognized overnight courier service, certified mail (return receipt
requested), facsimile with electronic confirmation or personal delivery to the
other party at the address below:

     
If to Company:
  Sears Holdings Management Corp.
 
  3333 Beverly Road, Mail Station: A2-374B
 
  Hoffman Estates, Illinois 60179
 
  Attn.: Business Development Director
 
  Facsimile: (847) 286-0224
 
   
With a copy to:
  Sears Holdings Management Corp.
 
  3333 Beverly Road, Mail Station: B6-350A
 
  Hoffman Estates, Illinois 60179
 
  Attn.: Senior Counsel, Licensed Businesses
 
  Facsimile: (847) 286-3368
 
   
If to Licensee:
  H&R Block
 
  One H&R Block Way
 
  Kansas City, MO 64105
 
  Attn: President – U.S. Tax
 
  Facsimile: (816) 854-8500
 
   
With a copy to:
  H&R Block
 
  One H&R Block Way
 
  Kansas City, MO 64105
 
  Attn: Legal Department

            Notice is effective: (i) when delivered personally, (ii) three
business days after being sent by certified mail, (iii) on the business day
after being sent by a nationally recognized courier service, or (iv) on the next
business day after it is sent by facsimile with electronic confirmation to the
sender. A party may change its notice address by giving notice in accordance
with this Section 16.3.     16.4   Severability. If any provision of this
Agreement is determined to be unenforceable, the parties intend that this
Agreement be enforced as if the unenforceable provisions were not present and
that any partially valid and enforceable provisions be enforced to the extent
that they are enforceable.     16.5   No Waiver. A party does not waive any
right under this Agreement by failing to insist on compliance with any of the
terms of this Agreement or by failing to exercise any right hereunder. Any
waivers granted under this Agreement are effective only if recorded in a writing
signed by the party granting the waiver.

40



--------------------------------------------------------------------------------



 



  16.6   Cumulative Rights. The rights and remedies of the parties under this
Agreement are cumulative, and either party may enforce any of its rights or
remedies under this Agreement or other rights and remedies available to it at
law or in equity.     16.7   Construction. The Section headings of this
Agreement are for convenience only and have no interpretive value. This
Agreement may be executed in counterparts, which together will constitute one
and the same agreement. In this Agreement, “including” and similar words (e.g.,
“to include”) means “including but not limited to”.     16.8   Survival. In
addition to all other provisions expressly providing that they survive any
expiration or termination of this Agreement, this Section 16 will survive any
expiration or termination of this Agreement.     16.9   Entire Agreement;
Modifications. This Agreement, together with all Schedules referred to herein,
which are incorporated by this reference, constitute the complete and final
agreement of the parties pertaining to the Licensed Business and supersede all
of the parties’ prior agreements, understandings and discussions relating to the
Licensed Business. No modification or amendment of this Agreement is binding
unless it is in writing and signed by Company and Licensee.     16.10   Separate
Counterparts. This Agreement may be signed in separate counterparts, which, when
taken together, will constitute one and the same agreement. Each party may rely
on the facsimile signature of this Agreement by the other. If a party sends a
signed copy of this Agreement via facsimile, it will, upon the other party’s
request, provide an originally signed copy of this Agreement.

[Execution of this document on following page]
Signed, by the parties’ duly authorized representatives as of the Effective
Date.

                  SEARS, ROEBUCK AND CO.
By its agent, Sears Holdings Management Corp.
For itself and as agent for
Citibank South Dakota, N.A.,
for purposes of Schedule 9.2A    

41



--------------------------------------------------------------------------------



 



             
 
           
 
  By:   /s/ David L. Schuvie
 
   
 
  Its:   Vice President and General Manager, Licensed Businesses    
 
                H&R BLOCK SERVICES, INC.
As Licensee and as Merchant under Schedule 9.2A    
 
           
 
  By:
Its:   /s/ Brian N. Schell
 
Chief Financial Officer, Tax Services    

42



--------------------------------------------------------------------------------



 



SCHEDULE 1.1B
DESIGNATED COMPANY STORES

      Store #/Location   Sublicense Allowed
 
   
[Company to provide list.]
   

Sears-H&R Block Lic Agr 6-01-07

43



--------------------------------------------------------------------------------



 



SCHEDULE 3.1
COMPANY FEES

1.   Tax Services. The Company Fees for Tax Services shall be calculated per
store as follows:

  a.   Standard Fees:

          Number of Returns in a Tax Season   Percentage of Net Sales paid to
Company
[***]
    [***] %
[***]
    [***] %
[***]
    [***] %
[***]
    [***] %

      Each store’s commission rate will be paid monthly, based on its prior year
tax returns sales performance. The parties will make appropriate adjustments at
the end of each Tax Season, if the store’s actual sales in the current Tax
Season indicate a different commission rate than what was paid during the Tax
Season. New locations will be paid initially at a rate of [***] % during the
first year of operation, subject to the year-end adjustment.     2.   New Client
Incentive. Licensee shall pay Company $ [***] for each New Client served at a
Designate Company Store during the Tax Season at the end of each month.     3.  
Peace of Mind. The Company Fees for Peace of Mind shall be calculated as
follows:         [***] % of Peace of Mind Fees collected by Licensee in the
Licensed Business.     4.   Tax Classes. Fees for Tax Classes shall be based
upon $ [***] , prorated for the time Licensee occupies such space.     5.  
Check Cashing. Company shall receive 100% of the Check Cashing Fee; Licensee
will receive no portion of Company’s Check Cashing Fee.

Sears-H&R Block Lic Agr 6-01-07

44



--------------------------------------------------------------------------------



 



SCHEDULE 4.3A
LICENSEE MARKS
Licensee claims ownership rights in the following trademarks and/or service
marks for the following classes of goods or services:

      Mark   Goods or Services Double-Check Challenge  
Preparation including re-examination of tax returns
   
 
H&R Block & design  
Preparation of tax returns, financial planning services, mortgage services, tax
advice and planning services for others
   
 
H&R Block Advantage  
Tax advice and planning services
   
 
H&R Block DeductionPro  
Computer software for valuing charitable donations
   
 
H&R Block Premium  
Preparation of tax returns
   
 
H&R Block rapid refund & design  
Electronic transmission of income tax information
   
 
H&R Block Small Business Resources  
Tax preparation, bookkeeping, accounting and payroll preparation and
administration of business payroll for others
   
 
H&R Block TaxCut  
Computer programs for use in the preparation of tax returns
   
 
Just Plain Smart  
Financial planning services, Mortgage banking,
mortgage lending, mortgage brokering
   
 
Peace of Mind  
Providing extended warranties on tax preparation
   
 
Rapid Refund H&R Block & design  
Electronic transmission of tax return information
   
 
Smart Solutions  
Providing information and advice relating to financial investments
   
 
Tax Cut  
Computer programs for tax preparation
   
 
Tax Man  
Consulting and preparation of income tax returns
   
 
Tax Man & Design  
Consulting and preparation of income tax returns
   
 
TaxNet  
Computer programs, consultation and temporary use of on-line non-downloadable
software for tax return preparation
   
 
The Easy Way to Financial Success  
Computer software for financial planning
   
 
The Fastest and Easiest Way to Do Your Taxes  
Computer software for use in the preparation of taxes
   
 
Willpower  
Computer software for estate planning for individual
consumers
   
 
Your Complete Personal Legal Resource  
Computer software for educating consumers about legal documents and procedures
   
 
Your Taxes. Our Expertise.  
Computer software tax return preparation program
   
 
Business Organizer  
Bookkeeping and bookkeeping services provided in connection with a bookkeeping
software program
   
 
Express IRA  
Offering an IRA
   
 
Express Savings  
Arranging for an FDIC-insured savings account
   
 
EZ W-2  
Obtaining a W-2 over the Internet

Sears-H&R Block Lic Agr 6-01-07

45



--------------------------------------------------------------------------------



 



      Mark   Goods or Services Fast Money  
RAL’s and RAC’s
   
 
Fast Money Options  
RAL’s and RAC’s
   
 
H&R Block Bank  
Banking
   
 
H&R Block Cash Control  
Computer Software
   
 
H&R Block TaxCut  
Computer programs for use inn the preparation of tax returns
   
 
He’s Got People  
Tax preparation services for others
   
 
I Got People  
Tax preparation services for others
   
 
In Your Corner  
Preparation of tax returns, mortgage lending services and financial planning
services
   
 
Instant Money  
Tax refund anticipation loans
   
 
Opciones de Dinero Rapido  
RAL’s and RAC’s
   
 
Organizit  
Organizit for tax preparation software and website
   
 
Refund Card  
Magnetically encoded debit, credit and prepaid cards and debit and credit card
services
   
 
Second Look  
Reviewing, amending and providing advice on an existing tax return
   
 
Second Look Certification  
Warranting review of a tax return and providing audit assistance
   
 
She’s Got People  
Tax preparation services for others
   
 
Tango  
Online tax preparation product
   
 
That’s the Commitment of the Green Square.  
Preparation of tax returns, guarantees on tax return preparation, financial
loans and re-examination of tax returns for others
   
 
They Got People  
Tax preparation services for others
   
 
We Got People  
Tax preparation services for others
   
 
Worry- Free Audit Support  
Tax and taxation planning, advice, information and consultancy services and
income tax consultation and preparation services featuring tax audit
representation services
   
 
You Got People  
Tax preparation services for others

Sears-H&R Block Lic Agr 6-01-07

46



--------------------------------------------------------------------------------



 



SCHEDULE 6.1(f)
FACILITY SPECIFICATIONS

1.   See attached “Office Layout Guidelines” that show the general layout and
space requirements of average Company office locations.   2.   The size of a tax
service office shall be calculated as follows:

  a.   One work station per 300 returns produced.     b.   Company shall use
reasonable efforts to provide 125 square feet of space per work station (this
includes space for storage and reception).

3.   Company shall provide routine janitorial services in the Licensed Business
Area consistent with the janitorial services regularly performed in the
Designated Company Store.   4.   Company shall provide appropriate heating,
ventilation and air conditioning to Licensee’s offices. Reasonable office
temperatures (typically between 64°F and 78°F) shall be maintained on average
during normal business hours, except during circumstances beyond Company’s
reasonable control, including power outages, brown-outs, electrical or
mechanical failures, and extreme weather circumstances.   5.   Licensee may
update and revise these specifications from time to time as necessary, but such
changes must be agreed and approved in writing by Company.

Sears-H&R Block Lic Agr 6-01-07

47



--------------------------------------------------------------------------------



 



SCHEDULE 6.2
NEW LICENSED BUSINESS LOCATION AT DESIGNATED COMPANY STORE
Company shall be responsible for the following in the construction of a Licensed
Business Area, including Additional Locations, at a Designated Company Store:

  a.   If required by Company, perimeter walls, painted standard store colors
(or other colors as mutually agreed by the parties);     b.   Floor covered by
standard store carpet/tile;     c.   Ceiling containing standard store lighting;
and     d.   Standard electrical outlets

Licensee shall be responsible for all other costs and expenses, including
furniture, fixtures, equipment, displays, cabinets, counters, shelving, sinks
and other such items. Licensee shall also be responsible for any non-standard
walls, wall coverings, floor coverings, ceilings, lighting, electrical and data
lines within the Licensed Business Area.
EXPIRED, TERMINATED, VACATED, OR ABANDONED LICENSED BUSINESS LOCATION
     If a Licensed Business location expires or is terminated, vacated or
abandoned for any reason except for breach of this Agreement by Company,
Licensee shall at its expense remove all Licensee’s Equipment, signs and
non-permanent fixtures. Licensee shall cap all gas, electrical and plumbing
lines and disconnect all telephones. Licensee shall repair and repaint all walls
and ceiling areas affected by such removal of its signs, fixtures, wall art,
etc. The Licensed Business Area shall be vacated in a “broom-clean” condition.
If a Licensed Business location is terminated, vacated or abandoned for reason
of breach of this Agreement by Company, Company shall be responsible to the
costs associated with removing Licensee’s Equipment, signs and non-permanent
fixtures, and for capping all gas, electrical and plumbing lines, disconnecting
all telephones, and for repairing and repainting all walls and ceiling areas
affected by such removal of its signs, fixtures, wall art, etc., except that
Licensee shall remain responsible for damage caused to the store premises caused
by Licensee’s removal of any equipment or fixtures.
Sears-H&R Block Lic Agr 6-01-07

48



--------------------------------------------------------------------------------



 



SCHEDULE 9.2A
CITIBANK MERCHANT AGREEMENT
SEARS CARD CONDITIONS
Dated June 7 , 2007
H&R Block Services, Inc. (“Merchant”) with a place of business at One H&R Block
Way, Kansas City, MO 64105, and CITIBANK SOUTH DAKOTA, N.A. (“Citibank”), in
consideration of their respective covenants, agree that Merchant will honor
certain Sears branded consumer cards (“Sears Cards”) in connection with its
sales and leases of goods and services, Citibank will render services and extend
credit to Merchant in connection with such Sears Card transactions and the
proceeds thereof, and Merchant will compensate Citibank therefor, all in
accordance with the terms and conditions set forth below and in the annexed
Exhibits, Citibank’s Rules (as defined below) in effect from time to time, the
other related documents referred to herein and any amendments or supplements
hereto or thereto (collectively “this Agreement”).
1. Honoring and Advertising Certain Sears Cards.
     (a) Merchant undertakes to honor valid Sears Cards issued by Citibank and
its affiliates, in accordance with the other provisions of this Agreement and
the Sears Merchant Operating Rules and Regulations (“Rules”) as outlined in
Exhibit A. Merchant may honor cards of other issuers in accordance with its
agreements with the relevant issuer or the issuer’s association not in conflict
with this Agreement. In honoring cards, Merchant will not discriminate against
Sears Cards and will not charge its customers using a Sears Card a surcharge
over its regular price for the goods or service (unless a surcharge is
specifically authorized by law).
     (b) If Merchant has physical sales locations where Merchant accepts Sears
Cards in payment of purchases, Merchant will display at each sales register as
directed by Sears the logo of Sears Cards and promotional materials related to
the Sears Cards provided by Citibank or Sears, Roebuck and Co. (“Sears”), or by
others with the approval of Citibank or Sears, indicating that such Sears Cards
will be honored. Merchant will also inform the customers, as directed by Sears,
that such Sears Cards will be honored in connection with all mail, electronic or
telephone sales, by including the logos of the Sears Cards in all catalogues,
direct mail solicitations and internet sites, or orally in the case of telephone
sales. Merchant will also display logos and materials for Sears Cards at each
other place in its premises at which the logos or materials of any other card
are displayed. Merchant will include the name or logo of the Sears Cards in all
advertising in any media in which the names or logos of other credit or debit
cards are mentioned. In all of the above situations each such Sears Card logos
will be given at least equal prominence with any other card honored, provided
that in advertising for which another card issuer pays a substantial portion of
the cost, such card issuer may be given greater prominence so long as the above
Sears Cards are not excluded. Merchant’s advertising will not indicate or imply
that any of the above card associations endorses Merchant’s goods or services.
     (c) Merchant authorizes Citibank to include Merchant’s name in any listing
or advertising of merchants which honor the above Sears Cards or which use
Citibank’s services, provided that
Citibank Merchant Agreement — Sears Card

- 1 -



--------------------------------------------------------------------------------



 



Merchant shall have the right of prior approval of any advertising that features
the name or trade name of Merchant exclusively or in a limited group of
merchants.
2. Citibank Services.
     (a) Subject to Merchant arranging for an acquirer mutually agreeable to the
parties (“Acquirer”), Citibank will provide the following services: Merchant
authorization, transaction submission and settlement services, for customer
transactions with Merchant, as described in this Agreement. If Merchant does use
an Acquirer, Merchant agrees it will not change Acquirers during the term of
this Agreement without Citibank’s prior written consent. Unless otherwise agreed
by the parties, Merchant is responsible for all Acquirer service fees.
     (b) Subject to Merchant utilizing an Acquirer, Citibank will also provide
authorization and transaction submission services for transactions involving the
use of other cards if the issuer or its association has consented to such an
arrangement in writing and makes available suitable facilities for obtaining
authorizations and the submission and receipt of transaction records
electronically and otherwise and if the costs to Citibank are comparable to its
costs for providing such services for Sears Card transactions.
3. Transactions.
     (a) A transaction or proposed transaction may be submitted to Citibank or
Acquirer for authorization, transmission or settlement only if it is either:
(i) a payment for a bona fide sale or lease of goods or services or both by
Merchant to a customer, which does not involve, directly or indirectly, a cash
advance to the customer, or
(ii) a refund or adjustment of such a transaction, which does not involve,
directly or indirectly, a cash payment by the customer to Merchant.
     (b) When entering into each transaction, Merchant shall comply in all
respects the Rules then in effect, including the creation of one or more records
(each a “Record”) relating to customer’s account with Citibank, generally
representing either:
(i) an order by the customer to Citibank to make a payment to the Merchant,
including an electronic order (a “Sales Draft”), or (ii) an order by the
Merchant to Citibank to credit the customer’s account with Citibank, including
an electronic order (a “Credit Slip”). Neither the transaction nor the Record
shall create or evidence an account between the customer and the Merchant. Each
Record may be in electronic or paper form, or both, but Merchant shall prepare
and deliver to the customer a paper copy or counterpart of each Record to the
extent required by law or good business practice.
4. Authorizations. Prior to concluding each transaction, Merchant will obtain an
authorization for the transaction from Citibank, as provided in the Rules.
Merchant will request such authorizations through Citibank or Acquirer and
Citibank will report the authorization or denial to Merchant using the systems
as described in the Rules.
5. Equipment; Software. Merchant will at its own expense supply and utilize at
each of Merchant’s locations equipment for electronically requesting, receiving
and recording authorizations through Citibank or Acquirer and/or creating
Records and/or transmitting Records to Citibank, compatible with Citibank or
Acquirer’s equipment and systems. If Citibank or its
Citibank Merchant Agreement — Sears Card

- 2 -



--------------------------------------------------------------------------------



 



agents supply to Merchant software for use in connection with the equipment or
services provided hereunder, to the extent such software is not separately
licensed by the manufacturer or distributor thereof, Citibank hereby grants
Merchant a non-exclusive, non-transferable license to use such software pursuant
to this Agreement. Merchant agrees not to reverse-engineer, disassemble or
decompile any such software, and to return to Citibank all copies of such
software upon the termination of this Agreement. The parties will negotiate in
good faith any changes in the equipment or software which may be appropriate to
utilize technological advances or accommodate to legal changes or marketing
developments, and the allocation of the cost of making such changes.
6. Presentation and Retention of Records.
     (a) Merchant will present to Citibank or Acquirer a Record of each
transaction (e.g. a Sales Draft or a Credit Slip) at the close of each business
day on which the transaction is made, using the systems described in the Rules.
Merchant will or will cause Acquirer to transmit such Record promptly to the
Citibank or its affiliate, at the times and in accordance with the procedures
detailed in the Rules. Merchant will provide a copy of such Record to the
customer.
     (b) Merchant will retain the original or Merchant’s copy of the
documentation (including but not limited to the Record, which may be in
electronic form if the transaction was effected electronically via the world
wide web or other electronic medium) for each transaction for six months, and
copies thereof for at least three years, and make such available to Citibank on
reasonable notice.
7. Chargebacks.
     (a) Merchant acknowledges that Citibank and its affiliates have reserved
the right to reject, refuse to pay and/or return and charge back transactions
for various reasons including but not limited to irregularities in the
documentation, failure to follow proper procedures for obtaining authorization
or avoiding fraudulent or over-limit transactions, merchant-employee fraud and
merchant/customer disputes, all as set forth in the Rules. Citibank shall have
the right to charge to Merchant immediately the full amount of any transaction
(including transactions which Citibank has previously settled with Merchant) as
detailed in the Rules (all such actions being collectively called
“Chargebacks”).
     (b) If Merchant desires to correct any deficiency and resubmit a
transaction, or to dispute any Chargeback with the Citibank, it shall follow the
procedures set forth in the Rules.
     (c) Citibank has the final decision regarding those Type Three Chargebacks
as described in the Rules.
8. Settlement. Settlement rules differ by Merchant type as follows:
     (a) For Merchants settling with Citibank or Citibank designate as outlined
(“Direct Merchants”):
(i) Settlement Timing. On the second Business Day after each day on which
Citibank receives from Merchant or Acquirer any Records of transactions on Sears
Cards, Citibank will credit to the Merchant checking account as specified in the
merchant application (the “Account”), the aggregate amount of all Sales Drafts
so received and settled by Citibank since the previous settlement, unless
otherwise specified in
Citibank Merchant Agreement — Sears Card

- 3 -



--------------------------------------------------------------------------------



 



Exhibit B. A separate debit will be posted for any Chargebacks or adjustments
received. A separate debit will be posted for all interchange fees charged by
Citibank on such transactions, and any discount, fees and/or service charges due
to Citibank under the Pricing Schedule as outlined in Exhibit B, will be debited
on the second Business Day after month end, if applicable. For purposes of this
Agreement, “Business Day” means the days the Federal Reserve Bank is open.
(ii) Direct Merchant’s Designated Bank Account. Merchant authorizes Citibank and
the Merchant’s depository institution (“the Bank”) to credit to the Account all
net payments to Merchant due from Citibank hereunder, and authorizes Citibank
and the Bank to debit to the Account all net payments due by Merchant to
Citibank hereunder, and instructs the Bank to pay and remit to Citibank all such
debits as instructed by Citibank. Merchant shall give the Bank written notice of
Citibank’s rights and authorities hereunder, with a copy to Citibank and
Acquirer.
(iii) Reserve Account. In the event of an occurrence or situation which causes
Citibank to reasonably believe that the amount of Credit Slips, Chargebacks and
other charges to the Merchant’s settlement or Account to be recovered by
Citibank during any future period will exceed the amount of Sales Drafts during
the same period, Citibank may withhold from its payments pursuant to the
previous section, as a “Reserve” against Merchant’s future liabilities to
Citibank, an amount equal to such anticipated excess, as adjusted from time to
time, and may charge or set off against such Reserve any amounts which it is
unable to charge against the Account. In lieu of all or any part of such
Reserve, Merchant may supply a Letter of Credit or grant to Citibank a security
interest in types and amounts of property satisfactory to Citibank as agreed to
by Citibank.
(iv) For Citibank’s services hereunder, Direct Merchant will pay compensation to
Citibank at the rates set forth in the Pricing Schedule, Exhibit B, if
applicable.
     (b) For Merchants who settle with Sears: If Merchant’s license agreement
with Sears provides for settlement of consumer credit card transactions through
Sears, Citibank will calculate the settlement of Merchant’s transactions each
day as set forth in Section 8(a)(i) above, and will settle such transactions
directly with Sears. Merchant agrees that Citibank satisfies its settlement
obligations to Merchant under this agreement by paying Sears, and that Merchant
will hold Citibank harmless from claims, losses or damages of any kind resulting
from its payment to Sears of amounts owed to Merchant under this agreement
pursuant to this Section 8(b). If the settlement of transactions under this
Agreement is insufficient to cover amounts owed to Citibank that day, then
Citibank will obtain such amounts from Sears and Sears will be subrogated to
Citibank’s rights to such amounts from Merchant.
9. Title; Security Interest.
     (a) Merchant hereby assigns to Citibank, outright and not for purposes of
security, all of Merchant’s right, title and interest in each Record transmitted
or delivered to Citibank under the Agreement for authorization, submission or
settlement, and in the transaction it represents and the proceeds thereof.
     (b) In addition, Merchant grants to Citibank a security interest in:
(i) any Account, pursuant to Section 8 above; and
Citibank Merchant Agreement — Sears Card

- 4 -



--------------------------------------------------------------------------------



 



(ii) all property or funds in the possession or control of Citibank which is or
may be property of or payable to Merchant (including but not limited to any
Reserve established pursuant to Section 8); and
(iii) the proceeds of all of the above, as security for any and all debts or
obligations of Merchant to Citibank arising under or in connection with this
Agreement.
     (c) Merchant will execute and deliver to Citibank:
          (i) such further assurances or instructions as the Bank may require to
effect Citibank’s control over the Account; and
          (ii) such Financing Statements or other documents as Citibank
reasonably concludes are necessary or desirable for the perfection of such
security interest in the Account.
     (d) Merchant agrees that this Agreement is a contract to extend financial
accommodations, as that term is used in the U. S. Bankruptcy Code.
10. LIMITATION OF LIABILITY. CITIBANK HEREBY DISCLAIMS ALL WARRANTIES OF ANY
KIND WITH RESPECT TO THE SERVICES OR PRODUCTS PROVIDED UNDER THIS AGREEMENT
INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR USE FOR ANY PARTICULAR
PURPOSE. CITIBANK WILL CORRECT AT ITS OWN EXPENSE ANY MISTAKES CAUSED BY
CITIBANK OR ITS AGENTS. IN NO EVENT SHALL COMPANY OR ITS AFFILIATES BE LIABLE
FOR SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES OR CLAIMS BY MERCHANT OR ANY
THIRD PARTY RELATING TO CITIBANK’S PERFORMANCE UNDER THIS AGREEMENT.
11. Representations and Warranties of Merchant. Merchant represents and warrants
that on the date hereof and on each date on which it transmits Records to
Citibank or Acquirer the following representations are and will be true:
     (a) If Merchant is not a natural person, that Merchant is a duly organized
and validly existing legal entity under the laws of the jurisdiction in which it
is organized; is qualified to do business in each jurisdiction in which it
maintains a place of business; and has the power and authority to enter into and
perform this Agreement.
     (b) The making and performance of this Agreement by Merchant has been duly
authorized by all necessary action, and will not violate any law, regulation,
order or award, or any provision of its charter or by-laws, if applicable, or
any agreement to which it is a party.
     (c) This Agreement has been duly executed by Merchant, including by
authorized persons where required, and constitutes its legal, valid and binding
obligation, enforceable in accordance with its terms.
Citibank Merchant Agreement — Sears Card

- 5 -



--------------------------------------------------------------------------------



 



     (d) Merchant operates the locations at which the sales and Sears Card
transactions contemplated by this Agreement are made, and each transaction has
been entered into in compliance with this Agreement including the Rules.
Merchant does not do business under a trade name or style not previously
disclosed to Citibank and there has been no change in the nature of Merchant’s
business or the goods and/or services that Merchant sells not previously
disclosed to Citibank. Unless approved to do so in writing by Citibank, Merchant
will only accept the Sears Card in connection with the goods and/or services.
     (e) The most recent audited balance sheets of the Merchant and its
subsidiaries, if any, and related audited statements of income and cash flow for
the fiscal period then ended, and the comparable most recent unaudited financial
statements and for the interim period then ended, copies of which have been
furnished to Citibank or will be furnished within 10 days after request by
Citibank, fairly present the financial condition of the Merchant (and its
subsidiaries, if any) as at such dates and the results of operations for the
periods then ended, all in accordance with generally accepted accounting
principles consistently applied, and since such latter date there has been no
material adverse change in such condition or operations.
     (f) All information provided by Merchant to Citibank prior to the execution
of this Agreement and while it is in effect with respect to Merchant’s business,
operations, condition and results is and will be true, correct, complete and not
misleading as of the date on which it is provided.
12. Representations of Citibank. Citibank represents and warrants that on the
date hereof and on each date on which it receives Records from Merchant
hereunder the following representations are and will be true:
     (a) Citibank is a national banking association duly organized and existing
under the laws of the United States of America; is authorized or qualified to do
business in each jurisdiction in which it maintains a place of business; and has
the corporate power and authority to enter into and perform this Agreement.
     (b) The making and performance of this Agreement by Citibank has been duly
authorized by all necessary corporate action, and will not violate any law,
regulation, order or award, or any provision of its charter or by-laws or
agreement to which it is a party.
     (c) This Agreement has been executed by duly authorized officers of
Citibank and constitutes its legal, valid and binding obligation, enforceable in
accordance with its terms.
13. Merchant Reporting.

Merchant will keep Citibank informed, in a manner specified by Citibank from
time to time in its sole discretion, currently concerning all material changes
or proposed changes in Merchant’s business and business plans, including but not
limited to openings and closings of locations or other points of sale or
operations, addition or elimination of mail, telephone or internet selling,
changes in the type or nature of the products or services sold or leased, and
any use of agents, subsidiaries or leased departments; and also of all material
changes in its financial condition or operations.
     (a) Merchant will furnish to Citibank within 10 days of Citibank’s request
(i) copies of its Annual Report to its shareholders and its annual, periodic and
special reports filed with the Securities and Exchange Commission (if
applicable), and (ii) to the extent not so furnished, at
Citibank Merchant Agreement — Sears Card

- 6 -



--------------------------------------------------------------------------------



 



the request of Citibank, copies of its most recent audited balance sheet, income
and cash flow statements and of comparable interim unaudited financial
statements for all periods since such audit, but only where this Agreement
includes a Pricing Schedule as outlined in Exhibit B.
I4. Indemnification.
     (a) Merchant will indemnify Citibank and its affiliates and the directors,
officers, employees and agents of any of them (the “Citibank Indemnified Party”)
against, and hold them harmless from any and all claims, damages, liabilities
and expenses (including fees and disbursements of counsel) which arise out of:
(i) any goods or services sold or rendered or purported or promised to be sold
or rendered by Merchant or any of its affiliates or the directors, officers,
employees or agents of any of them, or
(ii) any act or omission of Merchant or any of its affiliates or the directors,
officers employees or agents of any of them which: (x) constitutes a breach of
this Agreement, or (y) constitutes a failure to comply with, or causes any
Citibank Indemnified Party to fail to comply with, any law or governmental or
association rule or regulation governing the transactions and operations
contemplated hereby, or which violates, or causes any Citibank Indemnified Party
to violate, the personal rights of any third party, except that this indemnity
shall not apply to any failure to perform any duty or function which Citibank
has agreed to perform under this Agreement.
     (b) Citibank will indemnify Merchant and its affiliates and the directors,
officers, employees and agents of any of them (the “Merchant Indemnified Party”)
against, and hold them harmless from any and all claims, damages, liabilities
and expenses (including fees and disbursements of counsel) which arise out of
any act or omission of Citibank or any of its affiliates or the directors,
officers, employees or agents of any of them which: (x) constitutes a breach of
this Agreement, or (y) constitutes a failure to comply with, or causes any
Merchant Indemnified Party to fail to comply with, any law or governmental or
association rule or regulation governing the transactions and operations
contemplated hereby, or which violates, or causes any Merchant Indemnified Party
to violate, the personal rights of any third party, except that this indemnity
shall not apply to any failure to perform any duty or function which Merchant
has agreed to perform under this Agreement.
     (c) Each indemnified party shall promptly notify the other with respect to
any claim, damage, liability or expense which may be covered by this indemnity
and permit the indemnifying party to participate in the defense thereof, and
such indemnified party will not settle the matter without the approval of the
indemnifying party.
15. Term; Termination.
     (a) This Agreement shall be in effect from the date first written above
unless terminated by Citibank on 90 days’ prior written notice. Citibank will
consult with Sears prior to giving such notice of termination. The parties agree
that the Rules will continue to apply until all transactions are resolved or
finalized.
     (b) This Agreement shall terminate automatically if any case or proceedings
in bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
dissolution, liquidation or similar proceeding is commenced by Merchant; or is
commenced against Merchant or its property and
Citibank Merchant Agreement — Sears Card

- 7 -



--------------------------------------------------------------------------------



 



not dismissed within 30 days; or if in such a proceeding an order of
adjudication is entered or a receiver, trustee or similar officer is appointed.
     (c) This Agreement may be terminated for default by either party if the
other has failed for a period of 10 days to make any payment required hereunder,
or failed for a period of 30 days after notice to perform any of its other
duties or obligations hereunder and to compensate the non-defaulting party for
any losses, costs, liabilities or expenses incurred as a result of such failure.
Notice of failure to perform shall specify the nature of the failure and specify
a date, no less than 30 days after such notice, on which this Agreement will
terminate if the default is not cured. During such 30 day period the parties
will negotiate in good faith to define the scope of such non-performance, the
manner in which it may be remedied and the nature and amount of such
compensation, in order to avoid the termination if reasonably possible.
     (d) No failure or delay by either party to terminate the Agreement or take
any other action on account of any default by the other party shall constitute a
waiver of such party’s right to terminate or to recover damages or any other
remedy on account of such default or on account of any other similar or
different default hereunder.
     (e) This Agreement shall terminate automatically in the event the License
Agreement between Merchant and Sears, Roebuck and Co. is terminated for any
reason.
16. Notices. All notices and other communications pursuant to this Agreement
shall be in writing and sent by hand, courier, priority or first class mail
(postage prepaid), or telegraph, to the following addresses, and shall be
effective when delivered, or three days after mailing by first class mail:

      If to Citibank, all notices:
 
   
 
  Citicorp Credit Services, Inc. (USA)
5500 Trillium Boulevard
Hoffman Estates, IL 60192
Attn: Vice President – Business Initiatives
 
    With a copy to the following if notice of default or termination:
 
        Citibank South Dakota, N.A.
 
  701 East 60th Street North
Sioux Falls, SD 57108
Attn: General Counsel
 
    If to Merchant, at the address listed above.
 
   
With a copy to:
  Sears Roebuck and Co.
 
  3333 Beverly Road
Hoffman Estates, IL 60179
Attn: General Counsel

Citibank Merchant Agreement — Sears Card

- 8 -



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, notices may be sent, in the manner described
above, to such other address as either party shall specify in a notice to the
other at least 10 days before its effective date.
17. Amendments.
     (a) The Rules delivered herewith shall remain in effect until amended.
Citibank may amend the Rules by giving written notice thereof at least 90 days
prior to the effective date specified in the notice, provided that an earlier
effective date may be chosen if Merchant consents thereto or if the change is
made necessary by a change in any law, rule or regulation, or in the
interpretation thereof, of any government, and provided, further, that if
Merchant objects to the amendment within 15 days after the notice is given,
Citibank will discuss with Merchant in good faith the need for the change or any
suggested alternative, giving consideration to the potential effects on each
party’s costs, risks, marketing, volume, etc. If after such discussions Merchant
is unwilling in good faith to accept the change or any alternative acceptable to
Citibank, and if the change is not reasonably required to comply with law,
regulation or the rules of Citibank, Merchant may terminate this Agreement by
written notice given no later than the effective date of the amendment and at
least 30 days prior to the effective date of the termination. If Merchant
terminates this Agreement within its rights under this Agreement, it may still
be in breach of separate contract obligations to Sears to accept Sears Cards.
     (b) Merchant recognizes that Citibank may amend or reinterpret the rules or
regulations without the consent of Merchant.
     (c) No other portion of this Agreement may be amended except by written
amendment or supplement signed by authorized officers of both parties, and no
provision may be waived or consent given unless in writing signed by an
authorized officer of the party giving the waiver or consent. No failure to
enforce a provision of this Agreement in any instance shall constitute a waiver
or consent applicable to any later instance.
18. Entire Agreement; Assigns. This Agreement is the entire agreement and
understanding between the parties, notwithstanding any prior understanding not
expressed therein. This Agreement is binding on the parties and their respective
successors and assigns, and for the benefit of them, their successors and
permitted assigns. Neither party may assign this Agreement without the written
consent of the other, except that Citibank may assign this Agreement to an
affiliate of Citibank, which assumes in writing the obligations of Citibank
thereunder.
19. Confidentiality.
     (a) Each party will keep confidential, during the term of this Agreement
and thereafter, all information which is not available to the general public
concerning this Agreement and/or the other party, its plans, operations,
systems, programs, software, financial condition and results, both with respect
to its credit and debit card business and its business generally provided,
however, that Citibank may disclose such information to Sears. In addition, each
party may disclose information about this Merchant relationship and operational
issues relating to it, to Sears. Each party may make such information available,
to the extent necessary for the performance of this Agreement, to its directors,
officers, employees, agents, auditors, attorneys and business consultants (who
will be required to preserve the confidentiality of such
Citibank Merchant Agreement — Sears Card

- 9 -



--------------------------------------------------------------------------------



 



information) and to any regulatory agency asserting jurisdiction and as
otherwise required by law.
     (b) Merchant shall not, without customer’s consent, reveal customer’s Sears
Card or account number, transaction or other personal information to third
parties other than Citibank or as specifically required by law, provided,
however, that Merchant may disclose such information about card transactions for
purposes consistent with its agreement with Sears to provide goods or services
to Sears customers and as allowed by law. Merchant shall take all appropriate
precautions to ensure that all such information shall remain confidential, and
that all records maintained by, or transmitted by or to, Merchant or any service
provider utilized by Merchant, shall not be used by, disclosed to or subject to
access by unauthorized third parties. Merchant shall keep such information in
locations and files which are accessible only to selected personnel. Merchant
shall immediately report to Citibank any actual or potential breach of such
confidentiality, and assist in notifying the proper parties as required by law
or requested by Citibank. After the expiration of the required retention period
specified by the Rules, Merchant shall destroy all material containing customer
information in a manner that renders the data unreadable. After a sale has been
authorized, Merchant shall not retain or store any data read from a Sears Card
except data required to record the sale.
20. Governing Law. This Agreement shall be governed by federal law and
applicable South Dakota laws, without regard to its principles of conflicts of
laws.
21. Attorneys Fees. In any litigation between the parties, the prevailing party
shall be entitled to be reimbursed by the other for the reasonable fees and
expenses of its attorneys, except that if a party prevails as to only a part of
its claim, its reimbursement shall be reduced in proportion.
22. Waiver of Jury Trial. THE PARTIES EACH AGREE THAT IN ANY ACTION BETWEEN THEM
WITH RESPECT TO THIS AGREEMENT OR ANY AMOUNT PAYABLE THEREUNDER THE PARTIES WILL
(AND HEREBY DO) WAIVE ANY RIGHT TO TRIAL BY JURY.
23. Survival of Terms. The following sections will survive termination of this
Agreement: Sections 10, 14, 16, 17, 20, 21 and 22.

          Citibank South Dakota, N.A.
By its agent, Sears Holdings
Management Corp.   Merchant
 
                   
Its:
      Its: Chief Financial Officer, Tax Services
 
 
 
   

Citibank Merchant Agreement — Sears Card

- 10 -



--------------------------------------------------------------------------------



 



EXHIBIT A TO SCHEDULE 9.2A
Merchant Operating Rules and Regulations
Sears Card Merchant Operating
Rules and Regulations
     These Rules and Regulations contain procedures that must be followed in
connection with the acceptance of a Sears Card, unless otherwise agreed to in
writing by Citibank. These Rules and Regulations are subject to change by
Citibank at any time. Citibank will provide you, your Processor and/or Financial
Institution with a copy of the new rules at least 30 days prior to
implementation. Citibank will assume that Merchant accepts the changed Rules and
Regulations by continuing acceptance of the Sears Card. Citibank reserves the
right to suspend acceptance of the Sears Card at any Merchant location at any
time.

 



--------------------------------------------------------------------------------



 



September 2004
Merchant Services
Call your Processor or Financial Institution
Sears Card Authorizations (24 Hours A Day)
1-800-733-2426
Sears Card Customer Service
1-800-917-7700
Table of Contents

         
1 Identifying Sears Card Products
    6  
1.1.1 Internet, Telephone or Mail Order Merchants
    6  
1.1.2 All Other Merchants
    6  
 
       
2 Transactions
    8  
2.1 Obtaining Authorization
    8  
2.1.1 General rules for Authorizations, unless otherwise agreed upon by Citibank
in writing:
    8  
2.1.2 Telephone, Internet, or Mail Order Merchants (Card Not Present)
    8  
2.1.3 All Other Merchants
    9  
2.1.4 Authorization Downtime Procedures
    9  
2.1.5 Authorization Formats
    9  
2.2 Returns
    9  
2.3 Refunds, Adjustments and Credit Slips
    9  
2.3.1 Merchant Policy
    9  
2.3.2 Credit Slip
    10  
2.4 Cash Advances
    10  
2.5 Surcharges
    10  
2.6 Split Tickets
    10  
2.7 Minimum/Maximum Dollar Limits
    10  
2.8 Transaction Amount Tolerances
    10  
2.9 Equal Treatment of Sears Card Sales Versus Other Cards
    10  
2.10 Telephone, Internet, or Mail Order Sales
    10  
2.11 Suspicious Situations
    11  
2.12 Prohibited Transactions and Factoring
    11  
 
       
3 Applications (where applicable)
    11  
3.1 Applications at Point-of-Sale
    11  
3.2 Telephone Applications
    12  
3.3 Internet Applications
    12  
 
       
4 Processing and Settlement
    12  
4.1 Processing and Settlement for Sears Card Transactions
    12  
4.1.1 General Rules for Processing and Settlement
    12  
4.2 Recording A Card Sale
    13  
4.2.1 Completing a Card Sale record
    13  

Merchant Operating Rules and Regulations       2

 



--------------------------------------------------------------------------------



 



         
4.2.2 Obtaining the Cardholders’ Signature
    13  
4.2.3 Delivering Card Sale Records to the Cardholder
    13  
4.3 Submitting Electronic Sales Data
    13  
4.3.1 General Rules
    13  
4.3.2 Cardholder Verification
    14  
4.4 Payments
    14  
4.5 Settlement Downtime Procedures
    14  
 
       
5 Special Requirements for Special Services
    14  
5.1 Travel and Entertainment
    14  
5.2 Online/Internet Transactions
    15  
5.3 Retrievals and Chargebacks
    15  
5.3.1 Retrieval Requests
    15  
5.3.2 Chargebacks
    15  
5.3.3 Representment
    17  
5.3.4 Type Three Chargeback
    17  
5.3.5 Immediate Payment for Chargebacks
    17  
 
       
6 Business Type
    17  
 
       
7 Advertising
    18  
7.1 Telephone, Internet, or Mail Order Merchants
    18  
7.2 All Other Merchants
    18  

Merchant Operating Rules and Regulations       3

 



--------------------------------------------------------------------------------



 



Definitions
Agreement means the Merchant Agreement entered into between Merchant and
Citibank.
Arbitration is the process used to determine responsibility for a
chargeback-related dispute between Citibank and the processor/merchant.
Authorization(s) means the receipt of a valid authorization code from Citibank
when presenting a Card number with respect to a purchase, which includes the
indication (i) of availability of credit on a Card at the time of inquiry and
(ii) that the Card represents a valid account.
Authorization Center means the Citibank system to be consulted by Merchant for
the purpose of obtaining authorization codes and instructions on handling Cards.
Business Day means the days the Federal Reserve Bank is open. Sales Records
submitted for processing on a holiday, weekend, or after the cut-off time are
treated as received the following Business Day
Card(s) or Sears Card(s) is any Sears brand or Sears owned brand payment
instrument issued by Citibank, excluding the HIPS home improvement product and
the Sears Charge Plus Account product, and including but not limited to the
plastic Sears private label or Sears MasterCard issued to the Cardholder, which
Merchant accepts from customers to effect payment for their purchases from
Merchant. Where the context so requires, the term “Card” shall also include the
Cardholder account relating to the Card. Where MasterCard rules conflict with
these rules, MasterCard rules will prevail.
Cardholder is a person to whom a Card is issued or who is authorized by such
person to use the Card.
Card Sale is a sale of Goods or Services by Merchant to a valid Cardholder
through the use of a Card or Cardholder account. A Card Sale will only be deemed
to have occurred after the Merchant has delivered or shipped the Goods and/or
performed the Services.
Card Sale Date means the transaction date for any Card Sale.
Chargeback(s) means the reversal of a Card Sale against a sale which Merchant
has previously presented.
Credit Slip means documentation or data for a returned item originally sold via
a Sears Card.
Code 10 is a term used when a merchant is suspicious of a transaction.
Electronic Card Capture Device means a device intended to electronically
transmit Sales Data to Citibank. This can be either a physical or virtual ‘Point
of Sale’ device.
Financial Institution means any bank, credit union, or other financial entity
providing Merchant payment transaction processing or services approved by
Citibank.
Goods or Services means the goods or services provided by Merchant to a
Cardholder.
MasterCard means MasterCard International incorporated (a Delaware corporation).
Merchant/you means an entity that accepts Sears Cards and has been approved by
Citibank.
Merchant Settlement Account means an account designated by Merchant through
which Citibank will process amounts due Merchant.
Mod 10 Validation means validating that the last position or check digit of an
account number is correct by mathematically calculating that digit via running
the first 12 digits through an algorithm provided by Citibank or a Processor or
Financial Institution.
Processor means any organization processing Merchant payment transactions on
behalf of that Merchant and approved to do so by Citibank.
Processing Fees means the fees charged by Citibank for transaction processing
connected with the Cards.
Recurring Card Sale is a sale for goods and/or services that are delivered or
performed periodically and which results in a charge to Cardholder’s account for
each performance or delivery.
Refund means any refund, return, or price adjustment of a transaction made
through the use of a Card or Cardholders account.
Representment(s) means the resubmission of a transaction by a Merchant to
Citibank after a Chargeback.
Return means a Good, which is brought back to the Merchant by a Cardholder for
Credit to the Cardholder’s account.
Sales Data means data representing Card transactions related to Merchant sales
by payment cards, or refunds/credits issued by Merchant.
Sales Record means all documents or data presented to Citibank as evidence of a
Card Sale or Credit.
Citibank, We or Us (for the purposes of this document only) means Citibank as
issuing authority for the Sears Card.
Transaction means any single Card Sale, payment (if applicable) or Chargeback
processed to a Cardholder’s account by a Merchant including, but not limited to,
an Authorization and ticket capture as a single Transaction.
Transaction Processing means all those functions connected to processing Card
Sales.
 

*   Other capitalized terms used in this document and not otherwise defined
shall have the meaning set forth in the Merchant Agreement.

Merchant Operating Rules and Regulations       4

 



--------------------------------------------------------------------------------



 

\

          Identifying Sears Card Products
Internet, Telephone or Mail Order Merchants
          Merchants who accept the Card who do not require the physical
presentment of the Card or who sell Goods or Services through the Internet,
telephone or mail order must perform a Mod 10 Validation.
All Other Merchants
          Merchants who accept the physical card must verify that any Sears Card
presented to you is a valid Card prior to initiating the transaction. You may
verify this by examining the card and confirming that the Card includes the
features described below.
                         Sears “Blue” Card:

  •   13 digit card beginning with any number from 0 – 9.     •   Standard mod
10 check.     •   Expiration date in mag stripe but not on the plastic.     •  
Expiration date not required at authorization.     •   Rule: POS device should
not validate expiration dates on 13 digit cards.

                         (CARD) [c18368c1836804.gif]
                         Sears Premier Card:

  •   13 digit card beginning with any number from 0 – 9.     •   Standard mod
10 check.     •   Valid Expiration date embossed on the card as well as within
the mag stripe.     •   Expiration date is required at authorization.     •  
Rule: POS device should not validate expiration dates on 13 digit cards.

                         (CARD) [c18368c1836805.gif]
                         Sears Gold Card

  •   Same as Sears Premier Card.

                         (CARD) [c18368c1836806.gif]
                         Sears Private Label 16 Digit Cards (Sears “Blue” and
Premier):

  •   16 digit ISO standard card.

Merchant Operating Rules and Regulations       5

 



--------------------------------------------------------------------------------



 



  •   Bin range = 504994.     •   Expiration date in mag stripe and embossed on
the plastic.     •   Expiration date is required at authorization.     •   Rule:
POS device should validate expiration dates on 16 digit cards.

(photo unavailable at this time: appearance identical to 13 digit cards)
                         Sears MasterCard Products - (Sears Gold MasterCard,
Sears Premier MasterCard)

  •   16 digit ISO standard card.     •   Bin range = 512106, 512107, and 512108
    •   Expiration date in mag stripe and embossed on the plastic.     •  
Expiration date required.     •   Rule: POS device should validate expiration
dates on 16 digit cards.

                         (CARD) [c18368c1836801.gif]
                         HIPS Cards – (If Applicable)

  •   Home Improvement Accounts, both 13 and 16 Digit will be declined by
Citibank for all external transactions unless you have a specific agreement with
Citibank to accept these cards.

                         13 digit Cards:

  •   13 digit card beginning with any number from 0 – 9.     •   Standard mod
10 check.     •   Expiration date in mag stripe but not on the plastic.     •  
Expiration date not required at authorization.

                         Rule: POS device should not validate expiration dates
on 13 digit cards
                         16-digit Cards.

  •   16-digit ISO standard card.     •   Bin range = 504994.     •   Expiration
date in mag stripe and embossed on the plastic.     •   Expiration date is
required at authorization.     •   Rule: POS device should validate expiration
dates on 16 digit cards.

                         (CARD) [c18368c1836802.gif]
                         Sears Charge Plus Cards – (If Applicable)

  •   Sears Charge Plus Accounts, both 13 and 16 Digit will be declined by
Citibank for all external transactions unless you have a specific agreement with
Citibank to accept these cards.

Merchant Operating Rules and Regulations       6

 



--------------------------------------------------------------------------------



 



                         13 digit Cards:

  •   13 digit card beginning with any number from 0 – 9.     •   Standard mod
10 check.     •   Expiration date in mag stripe but not on the plastic.     •  
Expiration date not required at authorization.

                         Rule: POS device should not validate expiration dates
on 13 digit cards
                         16-digit Cards.

  •   16-digit ISO standard card.     •   Bin range = 504994.     •   Expiration
date in mag stripe and embossed on the plastic.     •   Expiration date is
required at authorization.     •   Rule: POS device should validate expiration
dates on 16 digit cards.

                         (CARD) [c18368c1836803.gif]
                         Sears Commercial One Cards — (See Commercial One Rules
& Regulations)
If you have an agreement with Citibank to accept Sears Commercial One Cards

  •   16 digit ISO standard card.     •   Paper or Plastic Card     •   Bin
range = 504553     •   Expiration date in mag stripe and embossed on the
plastic.     •   Expiration date required.

Rule: POS device should validate expiration dates on 16 digit cards
                         Sears Canada Cards (Not applicable)
                         Citibank will decline Sears Canada Cards for all
external transactions.

  •   16 digit ISO standard card.     •   Bin range = 628181

                         Sears Mexico Cards (Not applicable)
                         Citibank will decline Sears Mexico Cards for all
external transactions.

2   Transactions

  2.1   Obtaining Authorization     2.1.1   General rules for Authorizations,
unless otherwise agreed upon by Citibank in writing:

  •   before completing the Card Sale, you must obtain Authorization for the
amount of the purchase following Citibank specified procedures, including
obtaining Authorization through electronic processing methods and terminals,
authorized by Citibank.     •   you must request Authorization on or before
submitting the Card Sale Date for payment except as permitted by the Merchant
Operating Rules and Regulations for specific types of transactions (such as
lodging, when specifically set forth in your Agreement with Citibank).     •  
if Authorization is granted, you must provide an Authorization code on the Sales
Record submitted to Citibank for processing.

Merchant Operating Rules and Regulations       7

 



--------------------------------------------------------------------------------



 



  •   if Authorization is denied, you must not make further attempts to obtain
Authorization with that Card on that day, you must not allow the Card Sale.    
•   if the Card Sale involves suspicious or unusual circumstances, you must
request a Code 10 Authorization. You must retain any Card by reasonable and
peaceful means if requested to do so by the Authorization provider. {Please
refer to section 1.11.}

      If you complete a Card Sale without Authorization, you will be responsible
for any Chargeback of the Card Sale. However, obtaining Authorization only means
that at the time Authorization was requested sufficient credit or funds were
available from the Card account and the Card was not on a warning list.
Obtaining Authorization does not assure that the person using the Card is its
Cardholder and will not prevent a Chargeback to the Merchant for a variety of
reasons under the Chargeback Section 3.2.2 including, but not limited to, use of
the Card by an unauthorized user, or a Cardholder claim or defense relating to
the Card Sale.         If you process Sears Cards through Citibank, We will
provide an authorization log upon your request. Otherwise, please contact your
processor.     2.1.2   Telephone, Internet, or Mail Order Merchants (Card Not
Present)         For Internet, telephone, or mail order Authorization requests,
you must electronically transmit the account number, expiration date (if any),
and amount of the transaction. If a Card is accepted for a sale without proper
Authorization, Citibank is not required to pay for the sale. If We have already
paid for the sale, Citibank can Chargeback the unauthorized sale. A Chargeback
can still occur even if Authorization is obtained for other reasons described in
the Chargeback section. Authorization requests must be presented at a minimum
daily, but preferably real-time.     2.1.3   All Other Merchants         You
must obtain Authorization prior to completing a Card sale for any transaction.
You must obtain Authorization from Citibank by an Electronic Card Capture
Device. Unless you have a prior arrangement with Citibank, We will only provide
Authorization over the phone for a device malfunction described in 1.1.4. For
Card present transactions, you must transmit to Citibank the complete contents
of the magnetic stripe. If the magnetic stripe is unreadable, Citibank will
accept a manually entered transaction. Authorization requests must be presented
at a minimum daily, but preferably in real-time.     2.1.4   Authorization
Downtime Procedures

  2.1.4.1   Telephone, Internet or Mail Order Merchants         If the
Electronic Card Capture Device is not working you must queue the Authorization
requests and retry them when the Authorization system is functional, not to
exceed 5 days from the return of Authorization system availability.     2.1.4.2
  All Other Merchants         If the Electronic Card Capture Device is not
working you must call our Authorization Center at 1-800-733-2426 for
Authorization on each sale. If a sale is approved you must re-enter the sale in
the Electronic Card Capture Device as soon as the Electronic Card Capture Device
is working, not to exceed 5 days after the Authorization system is functional.
You must provide the following information:

  •   Card account number     •   Unit number assigned by Citibank     •  
Dollar amount of Sale     •   Expiration date (if applicable)

Merchant Operating Rules and Regulations       8

 



--------------------------------------------------------------------------------



 



  2.1.5   Authorization Formats         All data transmitted must be in a form
and format approved in advance by Citibank and must be presorted and organized
according to Citibank’ acceptance rules.     2.2   Returns         Citibank will
honor your return policy as long as it complies with all federal, state, and
local laws and is clearly posted or otherwise made known to the Cardholder at
the time of the sale. If a Cardholder returns merchandise or cancels the
services paid for with a Sears Card you must give credit to that Sears Card.
Returns for sales or cancellation of services not paid for by a Sears Card
should not be credited to the Sears Card. Sales Data from the return should be
included in your daily file.         All data transmitted must be in a form and
format approved in advance by Citibank and must be presorted and organized
according to Citibank’ instructions.     2.3   Refunds, Adjustments and Credit
Slips     2.3.1   Merchant Policy         You may limit returned merchandise or
limit price adjustments, to the same extent as for sales not involving a Card,
provided you properly disclose the policy to the Cardholder before the sale, the
limits are noted on the Card Sale record before the Cardholder signs it, and the
purchased Goods or Services are delivered to the Cardholder at the time the Card
Sale takes place.     2.3.2   Credit Slip         You may not make a refund or
adjustment for a Card Sale in cash (except when required by law), but will
deliver to Citibank a Credit Slip for a refund or adjustment to the Card account
within seven (7) days of the refund or adjustment and deliver to the Cardholder
a copy of the Credit Slip at the time the refund or adjustment is made.        
You must include the refund date and amount and a brief description of the
refund or adjustment on the Credit Slip in sufficient detail to identify the
Card used and original Card Sale.         You may not deliver a Credit Slip to
Citibank for any refund or adjustment of a purchase not originating as a Card
Sale with the same Cardholder requesting the refund or adjustment, or a Card
Sale not made with the Merchant.         You may not receive money from a
Cardholder and subsequently deliver to Citibank a Credit Slip to make a deposit
to the Card account. Citibank may delay, within the legal limit, processing
Credit Slips on any day to the extent the valid Credit Slips exceed the total of
valid Card Sales presented on that day.         2.4 Cash Advances         Unless
otherwise agreed to in writing by Citibank, you may not issue a cash advance on
any Citibank Card.         2.5 Surcharges         Unless otherwise agreed to in
writing by Citibank, you may not impose any surcharge, levy, or fee of any kind
for the use of a Sears Card product by the Cardholder.         2.6 Split Tickets
        You may allow a Cardholder to use the Sears Card to pay for a portion of
any service or merchandise.         2.7 Minimum/Maximum Dollar Limits        
You may not require that any Cardholder make a minimum purchase in order to use
a Sears Card. You may not set a maximum limit on purchases for a Cardholder
using a Sears Card.

Merchant Operating Rules and Regulations       9

 



--------------------------------------------------------------------------------



 



      2.8 Transaction Amount Tolerances

      Industry   Amount Tolerances    
 
Retail  
Authorization amount must equal clearing amount
   
 
Supermarket  
Authorization amount must equal clearing amount
   
 
Restaurant  
Clearing amount variance = +/- 20% from original authorization amount
   
 
Hotel/Auto Rental  
Clearing amount variance = +/- 15 % of the original authorization amount
   
 
Airlines  
Clearing amount variance = +/- $1.00
   
 
Card Not Present  
Authorization amount must equal clearing amount

      2.9 Equal Treatment of Sears Card Sales Versus Other Cards
You may not have any policy that discriminates against users of a Sears Card
versus any other credit or charge card that you accept.         2.10 Telephone,
Internet, or Mail Order Sales
All telephone, Internet, and mail order sales will need to obtain an electronic
Authorization as set forth above in section 2.1.     2.11   Suspicious
Situations         Any Merchant employee who is suspicious of the validity of a
Sears Card or the presenter of the Sears Card for any reason should notify
Citibank immediately. The procedure is as follows:

  •   Call the Authorization Center at 1-800-733-2426;     •   Ask the Account
Manager for a Code 10 Authorization;     •   The Account Manager will connect
you to the Code 10 Authorization Center;     •   The Code 10 Authorization
Center will ask your employee a series of questions that will not appear unusual
to the customer and will allow them to process the authorization.

      2.12 Prohibited Transactions and Factoring         You must not present to
Citibank, directly or indirectly, any Sales Record:

  •   That is not the result of a bona fide Card Sale between the Cardholder and
you;     •   You knew or should have known to be fraudulent or not authorized by
the Cardholder;     •   That represents a Card Sale outside your normal course
of business;     •   Representing the refinancing or transfer of an existing
Cardholder obligation;     •   Representing a Card Sale arising from the
dishonor of a Cardholder’s personal check;     •   Representing another Sales
Record that has already been presented to Citibank.

3.   Applications (where applicable)

      3.1 Applications at Point-of-Sale         If applicable, applications for
Sears Credit Cards can be completed, whether with or without an accompanying
sale, and forwarded to Purchaser via telephone or by electronic transmission,
inclusive of telephone, terminal or point-of-sale system devices, will be
transmitted to Citibank in a mutually acceptable manner and format. Merchant
shall be responsible for the following:

  •   Providing all information required on the application furnished by
Citibank.     •   Obtaining and verifying one form of identification to verify
the applicant’s identity, one of which must consist of a current, official
government identification document, such as a passport or driver’s license, that
bears the applicant’s signature.     •   Obtaining the signature on the
Application of all persons whose names will appear on the Account or who will be
responsible for the Account.     •   Upon either approval or decline, sending
the signed disclosures, including those processed by telephone, to Citibank at
the designated address within five (5) days.

Merchant Operating Rules and Regulations       10

 



--------------------------------------------------------------------------------



 



  •   Entering the sale into the Electronic Card Capture Device. If requested to
do so by Citibank’s representative, Merchant’s employee shall also enter into
the Electronic Card Capture Device the approval code provided by Citibank     •
  Providing to each applicant a copy of the initial disclosures Citibank
provides to Merchant expressly for distribution to applicants.

      If approved, Citibank’s representative will provide the Account number,
credit limit and term where applicable to Merchants’ employee or representative.
In order to obtain Authorization for the Card Sale, Merchant’s employee or
representative must enter the Account number and total amount of the Card Sale
into the Electronic Card Capture Device.         If Citibank declines an
application, Citibank will provide Merchant’s employee or representative with an
adverse action reference number that Merchant’s employee or representative will
provide to the applicant and Citibank will send an adverse action letter to the
applicant via mail.         If Citibank is unable to render an immediate
decision, Citibank will provide the Merchant’s employee or representative with
an application pending number with phone number, and the Merchant employee or
representative will call Citibank for a final approve or decline decision. If
Citibank declines the application, Merchant will then advise the applicant that
Citibank will notify the applicant of the final decision by mail.         If the
application is approved, but the total amount of the Card Sale exceeds the line
of credit offered to the applicant, Citibank’s associate will communicate to the
applicant a counteroffer for a lower line of credit or another Sears Credit
Card. If the applicant declines the counteroffer, Merchant’s employee or
representative must treat the application as if Citibank declined the
application.         3.2 Telephone Applications         If applicable,
applications for the Credit Card received by Merchant by telephone, whether with
or without an accompanying sale, will be processed by Merchant and forwarded
electronically to Citibank in a mutually acceptable manner and format. Such
applications will be immediately available for Card Sales only if the Cardholder
received the required initial disclosures. If the consumer applies for an
Account by telephone and did not receive the initial disclosures, Citibank will
put a tiered watch or block on the Account until a plastic card with disclosures
is received by the customer, and the Merchant’s employee or representative may
not process the Card Sale on the Account until the Cardholder activates the card
or uses the card in the Store.         3.3 Internet Applications        
Customers of Sears who wish to apply for a Sears Credit Card may do so via
Sears’ Internet website. All applications received by Citibank via the Internet
will be processed only if all of the information requested on the website
application form has been completed. For Internet applications, the Citibank
Card Agreement shall be transmitted to the consumer by Citibank through the
website. If approved, Accounts opened via the Internet application process are
immediately available for Card Sales.

4.   Processing and Settlement

      Unless otherwise agreed to with Citibank, all Processing and Settlement
for Sears Card transactions will be accomplished via your agreement with your
Processor or Financial Institution, with and through Citibank.         4.1
Processing and Settlement for Sears Card Transactions         General Rules for
Processing and Settlement         Submission of Card Sales for Cardholder
Purchases: You must submit to Citibank Card Sales only if the Card Sale is made
or approved by the Cardholder who is issued, or is authorized to use, the Card
used for the Card Sale. Unless otherwise agreed to in writing by Citibank, you
must not submit a Card Sale until you have performed the services or have
shipped the merchandise postage prepaid to the customer. You will not submit:

  •   A Card Sale involving solicitations from third parties, for example,
telemarketing by independent contractors, or a Card Sale involving your
franchisees, partners, or joint ventures, except as authorized in writing by
Citibank;     •   A Card Sale for a purchase from any entity other than you, or
Card Sales by any of your owners, partners, officers or employees, other than
Card Sales for bona fide purchases from you.

Merchant Operating Rules and Regulations       11

 



--------------------------------------------------------------------------------



 



      You will not directly bill or accept payment from a Cardholder for any
Card sales you submit to Citibank, except that if a Card Sale results in a
Chargeback paid by you, you may proceed to collect from the Cardholder as
permitted by law but not by submitting a new Card Sale to cover the Chargeback.
        Citibank will pay you for each valid Card Sale, which you submit to
Citibank by crediting your Merchant Settlement Account according to the payment
schedule and method agreed to in your Agreement with Citibank. Citibank is not
obligated to pay you for Card Sales submitted that are not valid Card Sales.
Each payment from Citibank to you will be subject to adjustment upon Citibank’s
further review and verification. Payment to you for a Card Sale disputed by a
Cardholder for any reason is not final.         Citibank may deduct from any
payment to you the amount of any Credit Slip, Refund or Chargeback to you, and
any processing fees or Card Sales due from you, as well as any deductions for a
Reserve Account, as provided in your Agreement with Citibank. You must
immediately pay Citibank the amount by which Credit Slips processed on any day
exceed valid Card Sales submitted on that day without limiting Citibank
remedies, Citibank may obtain the amount due by deducting it from the Merchant
Settlement Account, or funds due you.         You must pay Citibank processing
fees and Card Sales in the amount specified in the pricing Schedule provided by
Citibank in the Merchant Agreement.         You will designate a Merchant
Settlement Account in your name at a depository institution under arrangements
acceptable to Citibank. If the Merchant Settlement Account is closed, Citibank
may in its sole discretion either hold funds due to you or remit funds to you in
a manner of Citibank own choosing such as but not limited to, a check or wire
transfer.         All such debits and credits will be made through the Automated
Clearing House (“ACH”) if possible. Merchant will comply with all ACH and Bank
rules applicable. All such debits and credits are provisional as between the
parties and subject to reversal under your Merchant Agreement with Citibank.    
    Merchant shall have the right to replace the Bank and/or the Account upon
10 days written notice to Citibank or Acquirer designating the successor Bank
and Account, with a copy of its notice to the successor Bank of Citibank or
Acquirer’s rights and authorities hereunder. Merchant shall not close the old
Account until the successor Account has been opened and such a notice has been
given.         Citibank reserves the right, at its sole discretion, to terminate
a Merchant as an acceptor of Cards, including the ability to suspend for any
period of time the ability of Merchant to accept Cards at any of it’s locations
(including, but not limited to, acceptance via the Internet, telephone or other
means of communication).         If you process the Sears Cards with Citibank,
We will provide a settlement report and/or file upon your request. Otherwise,
please contact your processor.     4.2   Recording A Card Sale     4.2.1  
Completing a Card Sale record         You must record each Card Sale and Sales
Record by following procedures in a format and manner specified by Citibank and
using records such as sales drafts, sales slips or electronic processing records
and methods, as applicable. You will complete each sale as a single Card Sale,
unless otherwise agreed to in writing by Citibank.     4.2.2   Obtaining the
Cardholders’ Signature         You will require Cardholders to sign the Card
Sale record but not until the final transaction amount is entered into the total
column of the Card Sale record. You warrant that the signature on the Card Sale
record is that of the Cardholder or a person authorized by the Cardholder to use
the Card. If the signature panel in the Card is blank or if signature panel has
“See ID”, in addition to requesting an Authorization, you must do all of the
following:

Merchant Operating Rules and Regulations       12

 



--------------------------------------------------------------------------------



 



  •   Review positive identification to determine that the customer is the
Cardholder. The identification must consist of a current, official government
identification document, such as a passport or driver’s license, that bears the
Cardholder’s signature;     •   Write the positive identification, including any
serial number and expiration date on the Card Sale record;     •   Require the
Cardholder to sign the signature panel of the Card before completing the Card
Sale.

  4.2.3   Delivering Card Sale Records to the Cardholder         You will
deliver to the Cardholder an accurate and complete copy of the Card Sale, no
later than the time of delivery of the goods or performance of services, using a
format approved by Citibank. You must provide the following information on the
Cardholder’s copy:

  •   Card account number     •   Merchant name     •   Location code or city
and state     •   Card Sale amount     •   Card Sale Date     •   Brief
description of merchandise or services sold

      4.3 Submitting Electronic Sales Data     4.3.1   General Rules         All
Card Sale Data will be submitted to Citibank through an electronic terminal,
unless otherwise agreed to in writing by Citibank.         You will submit all
Card Sales to Citibank using approved Card Sale records, within five days of the
Card Sale unless Citibank grants you a longer time in writing. Delay in
submitting Card Sales may result in Citibank declining to process the Card
Sales, or non-payment of Merchant Card Sales.         All Card Sale Data must be
in US dollars.     4.3.2   Cardholder Verification         You will not complete
a Card Sale before the “Valid From” date or after the expiration date of a Card,
where applicable.         You will complete a Card Sale only if the signature on
the sales draft or Card Sale record is the same as the signature appearing on
the Card (which signature may, but need not be, the name embossed or printed on
the Card). If identification is uncertain or if you otherwise question the
validity of the Card, you will contact Citibank for instructions.        
Nevertheless, conforming to these requirements will not relieve you of your
responsibility to verify that the person using the Card is the Cardholder or a
person authorized by the Cardholder to use the Card.         Citibank may
require you to examine additional Card security features before completing a
Card Sale.         You must transmit your Sales Data each business day to your
Sears Card Processor, Financial Institution or directly to Citibank (if
applicable). If you fail to send Sales Data to your Processor, Financial
Institution, or Citibank on the next business day, Citibank will not be required
to reimburse the transactions, as outlined in the Chargeback Rules. In the event
of system availability problems, please see section 2.5.         All data
transmitted must be in a form and format approved in advance by Citibank and
must be presorted and organized according to Citibank’ instructions.

Merchant Operating Rules and Regulations       13

 



--------------------------------------------------------------------------------



 



      4.4 Payments         You may not receive or process any payment intended
for a Cardholder’s account. If you receive a payment from a Cardholder, you must
immediately forward it to Citibank at:

      Citibank Payment Center         PO Box 182149         Columbus, OH
43218-2149

  4.5   Settlement Downtime Procedures         If the Electronic Card Capture
Device is not working you must retain and continue to retry transmission when
the Electronic Card Capture Device is functional. In the event of a Processor or
Financial Institution system failure, Citibank reserves the right to reject
transactions submitted more than 5 days from the date the system becomes
operational. In the event of a Merchant system failure, Citibank reserves the
right to reject transactions submitted more than ten days from the transaction
date. If you surpass the timeframes listed, you must re-authorize the
transaction before the transaction can be submitted for settlement.

5.   Special Requirements for Special Services

      5.1 Travel and Entertainment         The following sections set
forth-additional requirements for travel and entertainment reservation service.
        If you provide lodging (hotel, motel, resort or inn) you may guarantee a
reservation by obtaining the Card’s embossed name, account number and expiration
date and by completing the following procedures:         Verbally confirm to the
Cardholder the reservation by stating the following information:

  •   Card’s embossed name, account number and expiration date as provided by
the Cardholder;     •   Name and exact address, including street, city and state
of the lodging check-in location;     •   Reservation confirmation code;     •  
Rate and any other details relating to the reservation;     •   Provisions of
the guaranteed reservation relating to the Cardholder’s reservations and any
other cancellation details related to the reservation;     •   Inform the
Cardholder that lodging accommodations will be held until check-out time on the
day after the scheduled arrival date unless cancelled by six p.m., local
establishment time, on the scheduled arrival date;     •   For resort
establishments requiring cancellation before six p.m., local establishment time,
on the scheduled arrival date, the cancellation time must not exceed 72 hours
before the scheduled arrival date. The Cardholder must be provided with the
specific written cancellation policy, including the date and time the
cancellation privileges expire. If a reservation is made less than 72 hours
before the scheduled arrival, the cancellation procedure of six p.m., local
establishment time, on the scheduled arrival date will apply;     •   Provide
the Cardholder if requested with a written confirmation including the
information specified above;     •   Advise the Cardholder of the billing for a
no-show Card Sale as specified below. (A no-show Card Sale is a Card Sale by you
resulting from the Cardholder’s failure to properly cancel the reservation);    
•   If the Cardholder has not checked in by check-out time the day following the
scheduled arrival date and the reservation was not properly cancelled, the
Cardholder may be Charged for one night’s lodging including tax;     •   Accept
a cancellation request from a Cardholder provided the cancellation request is
made before the specified cancellation time. Provide the Cardholder with a
cancellation code and advise the Cardholder to retain it in case of a dispute.
If requested, provide the Cardholder with written confirmation of the
cancellation including the Card’s embossed name, the cancellation code, and the
details relating to the cancelled reservation;

Merchant Operating Rules and Regulations       14

 



--------------------------------------------------------------------------------



 



  •   If the reserved lodging accommodation has not been rented or cancelled by
the specified cancellation time, the lodging accommodations must be held
available in accordance with the reservation;

      5.2 Online/Internet Transactions         All Internet transactions must
have 128-bit Secure Socket Layer (SSL) Web encryption at a minimum when any
sensitive information is entered or transmitted.         5.3 Retrievals and
Chargebacks         Citibank will chargeback to you and you will pay back
Citibank, the amount of each Card Sale which you submit to Citibank that is
charged back for any reason, or to the extent Citibank has received valid claims
regarding the Card Sales from Cardholders under other provisions of law.    
5.3.1   Retrieval Requests         A Cardholder may request information
regarding a Transaction made at your establishment. If Citibank requests
documentation or a Retrieval Request from you, you must provide us with a copy
of the Sales Record within 30 business days of our request. If you do not
respond in the allotted time, Citibank may issue a chargeback, as described in
section 5.2.2.     5.3.2   Chargebacks         A Chargeback may occur for any
one or more of several reasons, or through operations of consumer protection
laws such as the Truth in Lending Act and the Fair Credit Billing Act.
Chargebacks must be submitted to the Merchant no later than 120 days after the
transaction in question appeared on the customers’ bill or after expected or
actual date of delivery or installation. Citibank may correspond on behalf of
the Cardholder for submission of dispute summaries or chargeback notifications.
Chargeback reasons include, without limitation:

              Definition   Explanation   Support Chargeback   Reverse Chargeback
Transaction without Required Authorization
  A valid Authorization was not obtained.   Authorization Report for Sales Data
and Cardholder billing statement.   -Within downtime floor limits set forth in
Section 1.1.3 of the Rules, or -proof of authorized transaction partial/full .
 
           
Transaction without Required Authorization, where Transaction would have been
declined by Citibank
  A valid Authorization was not obtained.   Authorization Report reflecting that
the transaction would have been Declined at the time of sale.   Proof that the
transaction was Authorized in part or in full.
 
           
Declined Authorization
  The Card Sale was completed after Merchant received a decline.   Authorization
Report showing Decline and Cardholder billing statement.   -proof of authorized
transaction partial/ full
 
           
Invalid Cardholder Account Number
  The Card Sale was submitted using an Account number for which no valid Account
exists or can be located.   Reject-Re-entry Report or Purged Account Report.  
-Provide proof of imprint or swiped card information, and -proof of authorized
transaction partial/ full
 
           
Late Presentation of Transaction
  The Card Sale was presented after the five-day limit, and as provided in
Section 1.4.1 of the Rules.   Sales Record and Cardholder billing statement with
proof of a negative change in the Cardholder status at the time of Chargeback.  
-Provide proof that negative change in the Cardholder status is false or
occurred prior to the additional five day period.
 
           
Cardholder Disputes Merchandise/Service
  The Cardholder disputes the delivery, quality or performance of
Merchandise/Service and Merchant has not resolved such dispute within 30 days,
and Cardholder claims to have made a good faith attempt to resolve with
Merchant.   Completed written dispute form from Citibank stating the claim by
the Cardholder.   Resolution of dispute by Merchant within the timeframe,
provide proof that a partial/full credit has been posted to the Account, or
prove that written dispute is invalid.
 
           
Transaction Amount Differs
  The Cardholder claims that the purchase amount for which the Cardholder signed
was altered after the Cardholder signed the Sales Record and without the
Cardholder’s consent or direction, with the exception of travel and
entertainment transactions. Only the difference will be charged back to
Merchant.   Cardholder’s Receipt does not match copy of Sales Record received
from Merchant or the Account Itemization or Statement   - POS Transaction Log
proving Cardholder altered the amount, or - Merchant Policy at T&E Merchants as
outlined in section 3.1.1 of these Rules.

Merchant Operating Rules and Regulations       15

 



--------------------------------------------------------------------------------



 



              Definition   Explanation   Support Chargeback   Reverse Chargeback
Duplicate Processing
  Cardholder claims they have been charged twice for a Card Sale.   Cardholder
billing statement(s) or itemization   Production of two Sales Records with
different authorization codes or POS Transaction Log or proof that a
credit/refund was granted.
 
           
Non-Receipt of Refund or cancellation of services/ merchandise
  Cardholder claims that a Refund issued by Merchant has never been posted to
the Cardholder’s Account or Cardholder received a cash refund in connection with
a Card Sale. The Chargeback is limited to the amount of the Refund.  
Cardholder’s Credit Slip or credit advice, or proof of return or cancellation.  
-Proof that a credit/refund was granted, or -Provide Store rebuttal if service
/merchandise is not accepted for credit per the refund/return/cancellation
policy
 
           
Unauthorized Purchase
  The Cardholder claims that neither the Cardholder nor any party authorized by
the Cardholder participated in the Card Sale and that the Cardholder has no
knowledge of the Card Sale.   Completed written dispute form from Citibank
stating the claim by the Cardholder, and copy of Sales Record and authorization
log. Additional investigation may also be necessary.   Proof that the Sears Card
was present at the time of the transaction and (i) a valid Authorization and
(ii) consent of Cardholder or Cardholder’s authorized representative were
obtained. For Mail Orders/Telephone Orders (MOTO): proof that Cardholder
received merchandise (or signed receipt of delivery by Cardholder or person to
whom shipment was sent in accordance with Cardholder’s instructions). Signature
and imprinted draft or proof that card was present.  
Non-Receipt of Merchandise
  Merchant submitted a Card Sale in which the Merchandise was not yet shipped or
otherwise provided to the Cardholder or the Cardholder claims they have not
received the Merchandise for which they have been charged.   Completed written
dispute form from Citibank stating the claim by the Cardholder   Proof that the
cardholder or a person authorized by the cardholder received the merchandise.
 
           
Non-Receipt of Requested Document
  Sales Record or Refund Record has not been provided within 30 days of request.
  None   Provide proof that documentation was sent within the same 30-day
period.
 
           
Breach of representation or warranty of Merchant that relates directly to the
Cardholder’s complaint, except for instances of Merchant’ employee fraud.
  Citibank to provide detail to Merchant with respect to the specific breach and
amount of Chargeback.   Proof of breach by Merchant.   Proof of compliance in
all material respects with representation or warranty.

      Citibank may correspond on behalf of the Cardholder for submission of
dispute summaries or Chargeback notifications. Merchant will furnish Citibank
with copies of Card Sales and related information within thirty (30) days of
Citibank’s request. Doing so will not prevent a Chargeback, but failure to
respond will significantly increase the probability of a Chargeback.     5.3.3  
Representment         You must submit your request to Citibank within thirty
days after receiving notice of the Chargeback. Your failure to act within that
time may not provide Citibank with a reasonable number of days to evaluate your
Representment of the Card Sale. Citibank will not be obligated to accept
Representments of Chargebacks except to the extent allowed by your timely
dispute of other Chargebacks. Citibank’ obligation to you for a Chargeback is
limited to Representment. Citibank will not engage in direct collection efforts
against Cardholders on your behalf.

Merchant Operating Rules and Regulations       16

 



--------------------------------------------------------------------------------



 



  5.3.4   Type Three Chargeback         Citibank reserves the right to make a
final decision and reverse a Chargeback back to you that Citibank does not
believe you have provided sufficient proof of your position as outlined in
Section 5.2.2 above. Citibank reserves the right to do so in it’s sole
discretion.     5.3.5   Immediate Payment for Chargebacks         Each
Chargeback to you is immediately due and payable. Citibank may deduct, debit,
and withhold the amount of the Chargeback or anticipated Chargeback from the
deposits due to you at any time without advance notice. Citibank will notify you
as debits occur.         In the event Citibank, in its sole discretion,
determines that a Merchant, or any of the Merchants locations are experiencing
excessive Chargebacks or fraud, Citibank reserves the right to suspend
acceptance of the Sears Card from any Merchant or Merchant’s location(s)
immediately without further notices.

6   Business Type

      We have agreed to allow you to accept the Sears Card based on the type of
business you currently are in. In the future, if you elect to engage in any new
lines or types of business activities, you must immediately inform us of this by
contacting Citibank. If you fail to notify us, We may terminate acceptance of
the Sears Card immediately and without further notice.         There are some
types of businesses We have determined We will not accept as Merchants. We may
elect not to extend our Merchant acceptance to any new lines or business
activities you might enter in to.         Because of the irreparable damage to
the value of the Sears Card and the Trademarks, the use of the Sears Card in
connection with a going out of business sale, liquidation sale, insolvency or
bankruptcy of Merchant is strictly prohibited. You agree that Citibank will be
entitled to, and hereby consents to the entry without notice to your place of
business or the posting of any bond in respect thereof by Citibank of, a stay,
temporary injunction, and permanent injunctive relief prohibiting such use.

7   Advertising

  7.1   Telephone, Internet, or Mail Order Merchants         You agree that you
will offer the Sears Card as a payment option in accordance with any agreement
you have with Citibank, or at least in such a manner and with such frequency as
accorded any other third party credit or charge card with which you do not have
a special marketing agreement.         7.2 All Other Merchants         You agree
that you will prominently display at each of your locations advertising and
promotional materials relating to the Sears Card in such a manner and with such
frequency as accorded any other third-party credit or charge card. We may, at
our expense or at a mutually agreed upon expense, supply advertising and display
materials necessary to promote the Sears Cards.

Merchant Operating Rules and Regulations       17

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO SCHEDULE 9.2A
Pricing Schedule
For Citibank’s services hereunder, Merchant will pay compensation to Citibank at
the rates set forth in this Pricing Schedule, and reimburse Citibank for certain
expenses identified herein. Such rates are subject to increase by Citibank to
reflect any business necessary increase in the assessments, interchange fees or
other charges. In the event of such an increase Citibank will provide to
Merchant as much advance notice as possible and a calculation or good faith
estimate of the effect of such increase on the costs of providing the services
hereunder.
If applicable, Citibank will compute such compensation and deliver a statement
to Merchant monthly, and shall, on the first business day following the end of
the month, debit the amount from the next settlement as stated in Section 8 of
the Agreement, or if such settlement is insufficient, directly from the Account.
Any compensation not paid by such a debit will be payable in cash on demand.
Merchant agrees that it will pay Citibank a processing fee equal to 0% of the
net amount of all transactions processed under this Agreement.
The net amount shall equal total sales and chargeback reversals minus total
credits, returns, and chargebacks.
The processing fee will be calculated daily and subtracted from the total amount
due to the Merchant as described in the above Agreement.
Merchant Operating Rules and Regulations       18

 